Exhibit 10.1

 

EXECUTION

COUNTERPART

 

 

AGREEMENT AND PLAN OF SHARE EXCHANGE

 

between

 

Wilson/Bennett Capital Management, Inc.

 

and

 

Cardinal Financial Corporation

 

 

April 29, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

 

The Share Exchange and Related Matters

 

 

 

 

 

1.1

The Share Exchange

 

1.2

The Closing and Effective Date

 

1.3

Definitions

 

 

 

 

 

ARTICLE 2

 

Effect of Share Exchange on Common Stock

 

 

 

 

 

2.1

Conversion of Shares

 

2.2

Manner of Exchange

 

2.3

Fractional Shares

 

2.4

Dividends

 

 

 

 

 

ARTICLE 3

 

Representations and Warranties

 

 

 

 

 

3.1

Representations and Warranties of Wilson/Bennett

 

 

(a)

Organization and Standing

 

 

(b)

Authority

 

 

(c)

Capital Structure

 

 

(d)

Ownership of the Stock

 

 

(e)

Financial Statements

 

 

(f)

Absence of Undisclosed Liabilities

 

 

(g)

Legal Proceedings; Compliance with Laws

 

 

(h)

Investment Advisory Activities

 

 

(i)

Reports

 

 

(j)

Regulatory Approvals

 

 

(k)

Labor Relations

 

 

(l)

Tax Matters

 

 

(m)

Property

 

 

(n)

Employee Benefit Plans

 

 

(o)

Investment Securities

 

 

(p)

Material Contracts

 

 

(q)

Insurance

 

 

(r)

Absence of Material Changes and Events

 

 

(s)

Brokers and Finders

 

 

--------------------------------------------------------------------------------


 

 

(t)

Environmental Matters

 

 

(u)

Untrue Statements and Omissions

 

 

(v)

Books and Records

 

 

 

 

 

3.2

Representations and Warranties of Cardinal

 

 

(a)

Organization, Standing and Power

 

 

(b)

Authority

 

 

(c)

Capital Structure

 

 

(d)

Financial Statements

 

 

(e)

Regulatory Approvals

 

 

(f)

Absence of Material Changes and Events

 

 

(g)

Absence of Claims

 

 

 

 

 

ARTICLE 4

 

Conduct Prior to the Effective Date

 

 

 

 

 

4.1

Access to Records; Current Information

 

4.2

Confidentiality

 

4.3

Forbearances of Wilson/Bennett

 

 

(a)

Ordinary Course

 

 

(b)

Capital Stock

 

 

(c)

Stock Splits, Etc.

 

 

(d)

Compensation; Employment Agreements; Etc.

 

 

(e)

Benefit Plans

 

 

(f)

Dispositions

 

 

(g)

Acquisitions

 

 

(h)

Governing Documents

 

 

(i)

Contracts

 

 

(j)

Claims

 

 

(k)

Adverse Actions

 

 

(l)

Indebtedness

 

 

(m)

Commitments

 

 

(n)

Payables

 

4.4

Forbearances of Cardinal

 

4.5

No Solicitation

 

4.6

Regulatory Applications and Approvals

 

4.7

Client Consents

 

4.8

Share Exchange Consummation

 

4.9

Bank Accounts

 

4.10

Modification of Transaction/Taxes

 

4.11

Fiscal Year

 

4.12

Demand Registration

 

 

ii

--------------------------------------------------------------------------------


 

4.13

Exhibits

 

 

 

 

 

ARTICLE 5

 

Additional Agreements

 

 

 

 

 

5.1

Benefit Plans

 

5.2

Restricted Stock

 

5.3

Indemnification

 

 

 

 

 

ARTICLE 6

 

Conditions to the Share Exchange

 

 

 

 

 

6.1

Conditions to Each Party’s Obligations to Effect the Share Exchange

 

 

(a)

Regulatory Approvals

 

 

(b)

Opinions of Counsel

 

 

(c)

Legal Proceedings

 

 

(d)

Employment Agreement

 

 

 

 

 

6.2

Conditions to Obligations of Cardinal

 

 

(a)

Representations and Warranties

 

 

(b)

Performance of Obligations

 

 

(c)

Client Consents

 

 

(d)

Life Insurance

 

 

(e)

Shareholder Vote

 

 

 

 

 

6.3

Conditions to Obligations of Wilson/Bennett

 

 

(a)

Representations and Warranties

 

 

(b)

Performance of Obligations

 

 

 

 

 

ARTICLE 7

 

Termination

 

 

 

 

 

7.1

Termination

 

7.2

Effect of Termination

 

7.3

Survival of Representations, Warranties and Covenants

 

7.4

Expenses

 

 

 

 

 

ARTICLE 8

 

General Provisions

 

 

 

 

 

8.1

Entire Agreement

 

8.2

Waiver and Amendment

 

8.3

Descriptive Headings

 

 

iii

--------------------------------------------------------------------------------


 

8.4

Governing Law

 

8.5

Notices

 

8.6

Counterparts

 

 

Exhibit A - Plan of Share Exchange between Cardinal Financial Corporation and
Wilson/Bennett Capital Management, Inc.

 

 

 

Exhibit B - Schedule of Required Third Party Consents*

 

 

 

Exhibit B-1- Equity Securities Owned*

 

 

 

Exhibit B-2- Wilson/Bennett Financial Statements*

 

 

 

Exhibit C - Schedule of Registrations Under Securities Laws*

 

 

 

Exhibit D - Investment Advisory Contracts*

 

 

 

Exhibit D-1 - Investment Advisory Contracts (Clients)*

 

 

 

Exhibit D-2 - Investment Advisory Contracts (Terminating and Reducing Clients)*

 

 

 

Exhibit D-3 - Investment Advisory Contracts (ERISA and IRA)*

 

 

 

Exhibit D-4 - Investment Advisory Contracts (Reduced Fees)*

 

 

 

Exhibit D-5- Investment Advisory Contracts (Wrap Fee Programs)*

 

 

 

Exhibit D-6- Investment Advisory Contracts (Assets Under Management/Fee
Arrangements)*

 

 

 

Exhibit E - Securities Violations*

 

 

 

Exhibit F - Contracts Involving Annual Payments in Excess of $25,000.00*

 

 

 

Exhibit G – Insurance*

 

 

 

Exhibit H - Registration Rights Agreement

 

 

 

Exhibit I – Employment Agreement

 

 

--------------------------------------------------------------------------------

* As permitted by Regulation S-K, the Company has not included this exhibit in
the filing. The Company agrees to furnish supplementally a copy of this exhibit
to the Commission upon request.

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF SHARE EXCHANGE

 

THIS AGREEMENT AND PLAN OF SHARE EXCHANGE (the “Agreement”) is made and entered
into as of April 29, 2005 by and between Wilson/Bennett Capital
Management, Inc., a Virginia corporation (“Wilson/Bennett”) and Cardinal
Financial Corporation, a Virginia corporation (“Cardinal”).

 

WITNESSETH:

 

WHEREAS, Wilson/Bennett is an investment advisor, registered with the Securities
and Exchange Commission; and

 

WHEREAS, Cardinal is a financial holding company and the sole shareholder of
Cardinal Bank; and

 

WHEREAS, Wilson/Bennett and Cardinal desire to combine their respective
businesses; and

 

WHEREAS, the boards of directors of Cardinal and Wilson/Bennett deem it
advisable for Wilson/Bennett to become a wholly owned subsidiary of Cardinal
pursuant to this Agreement, the Plan of Share Exchange attached as Exhibit A
(the “Plan”) and the provisions of Va. Code Section 13.1-717, whereby the
holders of shares of common stock of Wilson/Bennett will receive cash and common
stock of Cardinal in exchange therefor; and

 

WHEREAS, the respective Boards of Directors of Wilson/Bennett and Cardinal have
resolved that the transactions described herein are in the best interests of the
parties and their respective shareholders and have authorized and approved the
execution and delivery of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

ARTICLE 1

 

The Share Exchange and Related Matters

 

1.1                                 The Share Exchange.  Subject to the terms
and conditions of this Agreement, at the Effective Date as defined in
Section 1.2 hereof, each share of Wilson/Bennett Stock (as hereinafter defined)
will be exchanged for cash and Cardinal Common Stock (as hereinafter defined) in
accordance with Section 2.1 (the “Share Exchange”).  At the Effective Date, the
Reorganization shall have the effect provided in Section 13.1-721 of the
Virginia Stock Corporation Act.

 

1.2                                 The Closing and Effective Date.  The closing
of the transactions contemplated by this Agreement and the Plan shall take place
at the offices of Cardinal Financial Corporation, 8270 Greensboro Drive,
Suite 500, McLean, VA 22102, Virginia or at such other place as may be

 

1

--------------------------------------------------------------------------------


 

mutually agreed upon by the parties.  Provided all of the conditions to the
parties’ obligations to consummate the Share Exchange have been satisfied, the
closing shall occur sixty-five (65) days following the first notice
Wilson/Bennett sends to its clients pursuant to Section 4.8 hereof.  The Share
Exchange shall become effective on the date shown on the Certificate of Share
Exchange issued by the State Corporation Commission of Virginia effecting the
Share Exchange (the “Effective Date”).  The closing date and the Effective Date
shall be the same.  All documents required by the terms of this Agreement to be
delivered at or prior to consummation of the Share Exchange will be exchanged by
the parties at the closing of the Share Exchange (the “Share Exchange Closing”),
which shall be held on or before the Effective Date.  At the Share Exchange
Closing, Cardinal and Wilson/Bennett shall execute and deliver to the Virginia
State Corporation Commission (the “SCC”) Articles of Share Exchange containing a
Plan of Share Exchange in substantially the form of Exhibit A hereto.

 

1.3                                 Definitions.  Any term defined anywhere in
this Agreement shall have the meaning ascribed to it for all purposes of this
Agreement (unless expressly noted to the contrary).  In addition:

 

(a)                                  the term “Affiliate” shall mean, with
respect to Cardinal, any corporation of which Cardinal beneficially owns a
majority of the voting stock.

 

(b)                                 the term “Assets Under Management” shall
mean the dollar amount of client assets as of the date of this Agreement with
respect to which Wilson/Bennett provides services as an investment adviser.

 

(c)                                  the term “Cardinal” shall mean Cardinal
Financial Corporation, a Virginia corporation, and any corporation with which it
may merge prior to the Effective Date.

 

(d)                                 the term “Cardinal Common Stock” shall mean
common stock of Cardinal, par value $1.00 per share.

 

(e)                                  the term “Consent” or “Consented” shall
mean the written consent of a Wilson/Bennett client to the Share Exchange or, in
the case of an Investment Contract which prohibits assignment or states by its
terms that it terminates upon assignment, the execution of an amendment to the
existing Investment Contract or a new Investment Contract effective upon the
Effective Date.  The form and substance of the Consent shall be determined by
Wilson/Bennett, subject to the approval of Cardinal which shall not be
unreasonably withheld.

 

(f)                                    the term “Fair Market Value”, with
respect to shares of Cardinal Common Stock, shall mean the average closing sale
price on the Nasdaq National Market for sales of Cardinal Common Stock for the
twenty (20) days on which Cardinal Common Stock trades immediately preceding the
fifth day before the Share Exchange Closing, adjusted, if necessary, for any
stock split or stock dividend, during such twenty (20) day period; provided,
however, that if such average is less than $9.00, Fair Market Value shall mean
$9.00 and if such average is greater than $11.00, Fair Market Value shall mean
$11.00.  The preceding floor and ceiling

 

2

--------------------------------------------------------------------------------


 

prices shall be adjusted for any stock split or stock dividend that occurs after
the date of this Agreement and prior to the Effective Date.

 

(g)                                 “Knowledge” of a Person shall mean what the
Person should have known after a reasonable investigation.

 

(h)                                 “Material Adverse Effect,” when used in
reference to any party, shall mean or describe an event, occurrence, or
circumstance (including without limitation, any breach of a representation or
warranty contained herein by such party) which (1) has an effect on the
financial condition, results of operations, or business of such party and its
subsidiaries, that, if reduced to monetary damages, would be in excess of
$25,000 or (2) would materially impair any party’s ability to timely perform its
obligations under this Agreement or the consummation of any of the transactions
contemplated hereby; provided, that a Material Adverse Effect with respect to a
party shall not include events or conditions generally affecting the securities
industry or the banking industry or effects resulting from general economic
conditions (including changes in interest rates), changes in accounting
practices or changes to statutes, regulations or regulatory policies, that do
not have a materially more adverse effect on such party than that experienced by
similarly situated financial services companies or investment advisers.

 

(i)                                     the term “Person” shall mean any
individual or entity.

 

(j)                                     the term “Previously Disclosed” by a
party shall mean information set forth in a written disclosure letter that is
delivered by that party to the other party prior to or contemporaneously with
the execution of this Agreement and on a date not more than 30 days prior to the
Effective Date and, in each case, specifically designated as information
“Previously Disclosed” pursuant to this Agreement.

 

(k)                                  the term “Shareholders” shall mean John W.
Fisher and James B. Moloney.

 

(l)                                     the term Wilson/Bennett Stock shall mean
the Class A Stock, no par value, and Class B Stock, no par value, of
Wilson/Bennett.

 

3

--------------------------------------------------------------------------------


 

(m)                               The capitalized terms set forth below are
defined in the following sections:

 

Company Reports

 

Section 3.1(i)

Investment Contracts

 

Section 3.1(h)(1)

Lien

 

Section 3.1(b)(2)

Losses

 

Section 5.3(b)

NASD

 

Section 3.1(i)

Regulatory Authorities

 

Section 3.1(g)(7)

SEC

 

Section 3.1(g)(7)

Self-Regulatory Bodies

 

Section 3.1(i)

Territory

 

Section 3.1(m)(2)

Wilson/Bennett Financial Statements

 

Section 3.1(e)

 

ARTICLE 2

 

Effect of Share Exchange on Common Stock

 

2.1                                 Conversion of Shares.  (a)  Upon, and by
reason of the Share Exchange becoming effective pursuant to the issuance of a
Certificate of Share Exchange by the Virginia State Corporation Commission each
share of Wilson/Bennett Stock issued and outstanding on the Effective Date shall
be exchanged for a pro rata share of (y) shares of Cardinal Common Stock with a
Fair Market Value of Five Million Five Hundred Thousand Dollars ($5,500,000.00)
and (z) One Million One Hundred Thousand Dollars ($1,100,000.00) in cash,
subject to the adjustments described in Sections 2.1(b) and 2.1(c).

 

(b)                                 If the tangible net worth of Wilson/Bennett
on the Effective Date is less than $42,000, the value of the exchange
consideration described in Section 2.1(a) shall be reduced by $1.00 for every
dollar of the deficiency.  If the tangible net worth of Wilson/Bennett on the
Effective Date exceeds $42,000, the value of the exchange consideration shall be
increased by $1.00 for every dollar of such excess.  Cardinal shall have the
right after the Effective Date to audit the net worth of Wilson/Bennett as of
the Effective Date.  The exchange consideration shall be retroactively adjusted
if such audit discloses any error or inaccuracy in the balance sheet of
Wilson/Bennett on the Effective Date.  Any such adjustment shall be settled by a
cash payment to or by the Shareholders.  The parties intend that this
subsection operate such that the net income of Wilson/Bennett, computed
according to generally accepted accounting principles, earned with respect to
services performed by it before the Effective Date shall be paid out to the
shareholders, as long as such payments do not reduce the tangible net worth of
Wilson/Bennett to less than $42,000.  For purposes of this Section 2.1(b),
accounts receivable are included in tangible net worth.

 

(c)                                  If at the Effective Date, clients of
Wilson/Bennett representing more than ten percent (10%) of Assets Under
Management shall have terminated or notified Wilson/Bennett of an intent to
terminate Investment Contracts, the exchange consideration described in
Section 2.1 shall be reduced.  The reduced exchange consideration shall be

 

4

--------------------------------------------------------------------------------


 

calculated by multiplying $6,600,000 by a fraction, the numerator of which is
one hundred percent (100%) minus the percentage of Assets Under Management held
by clients who have terminated or given notice of an intent to terminate
Investment Contracts and the denominator of which is 90%.

 

(d)                                 If the exchange consideration described in
Section 2.1(a) is adjusted pursuant to Section 2.1(b) or 2.1(c), the adjustment
shall be to the cash portion of the exchange consideration and not to the
aggregate Fair Market Value of the shares of Cardinal Common Stock to be issued.

 

(e)                                  Shares of Wilson/Bennett Stock issued and
outstanding shall, by virtue of the Reorganization, continue to be issued and
outstanding shares and shall be held by Cardinal.

 

2.2                                 Manner of Exchange.  As promptly as
practicable after the Effective Date, Cardinal shall cause its stock transfer
agent, acting as the exchange agent (“Exchange Agent”), to send to each former
shareholder of record of Wilson/Bennett immediately prior to the Effective Date
transmittal materials for use in exchanging such shareholder’s certificates of
Wilson/Bennett Stock for the consideration set forth in Section 2.1 above and
Section 2.3 below.  Any fractional share checks which a Wilson/Bennett
shareholder shall be entitled to receive in exchange for such shareholder’s
shares of Wilson/Bennett Stock, and all dividends paid on any shares of Cardinal
Common Stock that such shareholder shall be entitled to receive prior to the
delivery to the Exchange Agent of such shareholder’s certificates representing
all of such shareholder’s shares of Wilson/Bennett Stock will be delivered to
such shareholder only upon delivery to the Exchange Agent of the certificates
representing all of such shares (or indemnity satisfactory to Cardinal and the
Exchange Agent, in their judgment, if any of such certificates are lost, stolen
or destroyed).  No interest will be paid on any such fractional share checks or
dividends to which the holder of such shares shall be entitled to receive upon
such delivery.

 

2.3                                 Fractional Shares.  Cardinal shall not issue
fractional shares.  Cardinal will pay the value of such fractional shares in
cash on the basis of the Fair Market Value per share of Cardinal Common Stock.

 

2.4                                 Dividends.  No dividend or other
distribution payable to the holders of record of Cardinal Common Stock at or as
of any time after the Effective Date shall be paid to the holder of any
certificate representing shares of Wilson/Bennett Stock issued and outstanding
at the Effective Date until such holder physically surrenders such certificate
for exchange as provided in Section 2.2 of this Agreement, promptly after which
time all such dividends or distributions shall be paid (without interest).

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Representation and Warranties

 

3.1                                 Representations and Warranties of
Wilson/Bennett.  Each Shareholder and Wilson/Bennett represents and warrants to
Cardinal as follows:

 

(a)                                  Organization and Standing.  (1) 
Wilson/Bennett is a corporation, duly organized, validly existing and in good
standing under Virginia law and is duly qualified to do business and is in good
standing in the states of the United States and foreign jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified. Wilson/Bennett has the corporate power and authority necessary
to carry on its business as it is now being conducted and to own all its
material properties and assets.  Wilson/Bennett has in effect all federal,
state, local, and foreign governmental authorizations necessary for it to own or
lease its properties and assets and to carry on its business as it is now
conducted.

 

(2)                                  All of the shares of capital stock of
Wilson/Bennett are fully paid and nonassessable.

 

(b)                                 Authority.  (1)  The execution and delivery
of this Agreement and the Plan and the consummation of the Share Exchange have
been duly and validly authorized by all necessary corporate action on the part
of Wilson/Bennett. The Agreement represents the legal, valid, and binding
obligations of Wilson/Bennett, enforceable against Wilson/Bennett in accordance
with its terms (except in all such cases as enforceability may be limited by
applicable bankruptcy, insolvency, Share Exchange, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and except that the
availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding may
be brought).

 

(2)                                  The execution, delivery and performance of
this Agreement by Wilson/Bennett, and the consummation of the transactions
contemplated hereby, do not and will not (i) constitute a breach or violation
of, or a default under, or cause or allow the acceleration or creation of any
charge, mortgage, pledge, security interest, restriction, claim, lien, or
encumbrance (a “Lien”) (with or without the giving of notice, passage of time or
both) pursuant to any law, rule or regulation or any judgment, decree, order,
governmental or non-governmental permit or license, or agreement, indenture or
instrument of Wilson/Bennett, or to which Wilson/Bennett, or Wilson/Bennett’s
properties is subject or bound, (ii) constitute a breach or violation of, or a
default under, Wilson/Bennett’s charter or by-laws, or (iii) except as set forth
in Exhibit B, require any consent or approval under any such law, rule,
regulation, judgment, decree, order, governmental or non-governmental permit or
license, or the consent or approval of any other party to any such agreement,
indenture or instrument.

 

(c)                                  Capital Structure.  The authorized capital
stock of Wilson/Bennett consists of ten shares of Class A Stock, no par value,
and ten shares of Class B Stock, no par value, all of

 

6

--------------------------------------------------------------------------------


 

which, as of the date hereof, are issued, outstanding, fully paid and
nonassessable, not subject to shareholder preemptive rights and were not issued
in violation of any agreement to which Wilson/Bennett is a party or otherwise
bound, or of any registration or qualification provisions of any federal or
state securities laws. John W. Fisher is the record holder and beneficial owner
of ten shares of Class A Stock and eight shares of Class B Stock.  James B.
Moloney is the owner of two shares of Class B Stock.  There are no outstanding
options, warrants or other rights to subscribe for or purchase from
Wilson/Bennett any capital stock of Wilson/Bennett or securities convertible
into or exchangeable for capital stock of Wilson/Bennett.

 

(d)                                 Ownership of the Stock.  Except set forth in
Exhibit B-1, Wilson/Bennett does not beneficially own, directly or indirectly,
any of the outstanding capital stock or other voting securities of any
corporation or other organization.

 

(e)                                  Financial Statements.  Exhibit B-2 contains
copies of the following financial statements of Bank (the “Wilson/Bennett
Financial Statements”):

 

(i)                                     Balance Sheets as of March 31, 2005 and
December 31, 2004 and 2003;

 

(ii)                                  Statements of Income for each of the
quarters ended March 31, 2005 and 2005 and each of the three years ended
December 31, 2004, 2003 and 2002;

 

(iii)                               Statements of Changes in Stockholders’
Equity for each of the quarters ended March 31, 2005 and 2004 and each of the
three years ended December 31, 2004, 2003 and 2002; and

 

(iv)                              Statements of Cash Flows for each of the three
years ended December 31, 2004, 2003 and 2002.

 

Such financial statements and the notes thereto have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
throughout the periods indicated.  Each of such statements of financial
condition, together with the notes thereto, presents fairly as of its date the
financial condition and assets and liabilities of Wilson/Bennett.  Such
statements of operations, statements of stockholders’ equity and statements of
cash flows, together with the notes thereto present fairly the results of
operations of Wilson/Bennett for the periods indicated.

 

(f)                                    Absence of Undisclosed Liabilities.  At
March 31, 2005, Wilson/Bennett had no obligation or liability (contingent or
otherwise) of any nature which was not reflected in the Wilson/Bennett Financial
Statements, except for those which in the aggregate are immaterial or have been
Previously Disclosed.

 

(g)                                 Legal Proceedings; Compliance with Laws. 
(1) There are no actions, suits or proceedings instituted or pending or, to the
best knowledge of Wilson/Bennett’s

 

7

--------------------------------------------------------------------------------


 

management, threatened against Wilson/Bennett, or against any property, asset,
interest or right of Wilson/Bennett.    Wilson/Bennett is not a party to any
agreement or instrument or subject to any judgment, order, writ, injunction,
decree or rule that might reasonably be expected to have a Material Adverse
Effect on the condition (financial or otherwise), business or prospects of
Wilson/Bennett.

 

(2)                                  Wilson/Bennett has not received notice of
any claims against Wilson/Bennett by any present or former client of
Wilson/Bennett and there is no basis for any claim against Wilson/Bennett by any
present or former client of Wilson/Bennett.

 

(3)                                  The conduct of its business by
Wilson/Bennett is not in violation, in any material respect, of any law,
statute, ordinance, license, rule or regulation (including those of the
Self-Regulatory Bodies).

 

(4)                                  Wilson/Bennett has all permits, licenses,
authorizations, orders and approvals of, and has made all filings, applications
and registrations with, all Regulatory Authorities and Self-Regulatory Bodies
that are required in order to permit it to own and operate its business as
presently conducted.  All such permits, licenses, authorizations, orders and
approvals are in full force and effect and no suspension or cancellation of any
of them is threatened or reasonably likely.  All such filings, applications and
registrations are current.  Wilson/Bennett is in good standing with all relevant
Regulatory Authorities and is a member in good standing with all relevant
Self-Regulatory Bodies.

 

(5)                                  Wilson/Bennett has not received any
notification or written communication (or, to its knowledge, any other
communication) from any Regulatory Authority or Self-Regulatory Body
(A) asserting that Wilson/Bennett is not in compliance with any of the statutes,
rules, regulations, or ordinances which such Regulatory Authority or
Self-Regulatory Body enforces, or has otherwise engaged in any unlawful business
practice, (B) threatening to revoke any license, franchise, permit, governmental
authorization, or other privilege, (C) requiring Wilson/Bennett (including any
of Wilson/Bennett’s directors or controlling persons) to enter into a cease and
desist order, agreement, or memorandum of understanding (or requiring the board
of directors thereof to adopt any resolution or policy) or (D) restricting or
disqualifying the activities of Wilson/Bennett.

 

(6)                                  Wilson/Bennett is not aware of any pending
or threatened investigation, review or disciplinary proceeding by any Regulatory
Authority or Self-Regulatory Body against Wilson/Bennett or any officer,
director or employee thereof.

 

(7)                                  Neither Wilson/Bennett nor any officer,
director or employee thereof, is a party or subject to any order, directive,
decree, condition or similar arrangement or action (other than exemptive orders)
relating to the business of Wilson/Bennett, with or by any federal, state, local
or foreign regulatory authority or industry trade group.

 

8

--------------------------------------------------------------------------------


 

(8)                                  Wilson/Bennett and each of its officers and
employees who are required to be registered as an investment adviser, investment
adviser representative or agent with the Securities and Exchange Commission (the
“SEC”), the securities commission of any state or any Regulatory Authority or
Self-Regulatory Body (the “Regulatory Authorities”), is duly registered as such
and such registration is in full force and effect, and a list of all such
registrations is disclosed in Exhibit C.  All federal, state and foreign
registration requirements have been complied with in all material respects and
such registrations as currently filed, and all periodic reports required to be
filed with respect thereto, are accurate and complete in all material respects.

 

(h)                                 Investment Advisory Activities.  (1) 
Disclosed in Exhibit D-1 is a listing of (i) all of the clients to which
Wilson/Bennett provides investment management, investment advisory or
sub-advisory services on the date hereof, and (ii) each contract or agreement,
and all amendments thereto, in effect on the date hereof relating to
Wilson/Bennett’s rendering of investment advisory or management services
(including without limitation all sub-advisory services) to any client (together
with any such contract or agreement entered into after the date hereof, the
“Investment Contracts”).  Each Investment Contract and any subsequent renewal
has been duly authorized, executed and delivered by Wilson/Bennett and, to
Wilson/Bennett’s best knowledge, each other party thereto and, to the extent
applicable, has been adopted in compliance with any statute, order, ordinance,
rule or regulation to which such Investment Contract is subject and is a valid
and binding agreement of Wilson/Bennett and each other party thereto,
enforceable in accordance with its terms (subject to bankruptcy, insolvency,
moratorium, fraudulent transfer and similar laws affecting creditors’ rights
generally and to general equity principles).  Each of Wilson/Bennett and client
party thereto is in compliance in all material respects with the terms of each
Investment Contract to which it is a party, and is not currently in default
under any of the terms of any such Investment Contract.  Each such Investment
Contract is in full force and effect.  Except as disclosed in Exhibit D-4, none
of the Investment Contracts, or any other arrangements or understandings
relating to Wilson/Bennett’s rendering of investment advisory or management
services (including without limitation all sub-advisory services), contains any
undertaking by a client to cap fees or to reimburse any or all fees thereunder,
and all such Investment Contracts or other arrangements or understandings
provide for the payment of fees.  Copies of each Investment Contract, including
a current fee schedule, have been supplied to Cardinal.  Except as Previously
Disclosed, Wilson/Bennett is not an adviser or sub-adviser to any Investment
Company.

 

(2)                                  Except as disclosed in Exhibit D-2,
Wilson/Bennett has not received any notice (written or otherwise) that any
client has terminated or is planning to terminate its relationship with
Wilson/Bennett or will reduce materially its use of the services of
Wilson/Bennett.

 

(3)                                  Wilson/Bennett has properly administered,
in all respects material and which could reasonably be expected to be material
to the business, operations or financial condition of Wilson/Bennett, all
accounts for which it acts as investment advisor, in accordance with the terms
of the governing documents and applicable law and regulation and common law.  To
the best

 

9

--------------------------------------------------------------------------------


 

knowledge of Wilson/Bennett, neither Wilson/Bennett nor any director, officer or
employee of Wilson/Bennett has committed any breach with respect to any such
account.  The accountings for each such account are true and correct in all
respects and accurately reflect the assets of such account in all respects.

 

(4)                                  Listed in Exhibit D-3 is each client that
is subject to ERISA. The accounts of each such client have been managed by
Wilson/Bennett in compliance in all material respects with the applicable
requirements of ERISA.

 

(5)                                  No basis exists upon which Wilson/Bennett
would have any material liability to any client.

 

(6)                                  Wilson/Bennett has adopted a formal code of
ethics and a written policy regarding insider trading, a copy of each of which
has been provided or supplied to Cardinal.  Such code and policy comply with
Section 17(j) of the Investment Company Act of 1940 (as amended, the “Investment
Company Act”), and Rule 17j-1 thereunder, if applicable, and Section 204A of the
Investment Advisers Act of 1940 (as amended, the “Investment Advisers Act”),
respectively.  The policies of Wilson/Bennett with respect to avoiding conflicts
of interest are as set forth in the most recent Form ADV thereof, as amended, a
copy of which has been delivered or made available to Cardinal, and
Wilson/Bennett’s “soft-dollar” policies and arrangements satisfy the
requirements of Section 28(e) of the Securities Exchange Act of 1934 (as
amended, the “Exchange Act”) and all other applicable laws and regulations. 
There have been no violations or allegations of violations of such policies.

 

(7)                                  Except as disclosed in Exhibit E, neither
Wilson/Bennett nor any other person “associated” (as defined under the
Investment Advisers Act) with Wilson/Bennett, has for a period not less than
five years prior to the date hereof been convicted of any crime or is or has
been subject to any disqualification that would be a basis for denial,
suspension or revocation of registration of an investment adviser under
Section 203(e) of the Investment Advisers Act or Rule 206(4)-4(b) thereunder or
of a broker-dealer under Section 15 of the Exchange Act, or for disqualification
as an investment adviser for any Investment Company pursuant to Section 9(a) of
the Investment Company Act or as an investment adviser representative under any
applicable state or federal law, and there is no basis for, or proceeding or
investigation that is reasonably likely to become the basis for, any such
disqualification, denial, suspension or revocation.

 

(8)                                  Wilson/Bennett is not required to be
registered as a broker-dealer under any state or federal law.

 

(9)                                  All “wrap-fee” programs of Wilson/Bennett
are and have been conducted in full compliance with Rule 3a-4 under the
Investment Advisors Act and all other applicable law, including all disclosure
and delivery requirements applicable to such programs. All disclosure documents
and Investment Contracts relating to the “wrap fee” programs for which the
Wilson/Bennett serves as an adviser, sponsor or portfolio manager are set forth
in Exhibit D-5,

 

10

--------------------------------------------------------------------------------


 

which identifies the program sponsors and underlying clients in respect of each
“wrap fee” program sponsored by a third-party.

 

(10)                            The aggregate amount of Assets Under Management
by Wilson/Bennett are accurately set forth in Exhibit D-6 hereto, together with
a brief summary of the fee arrangements in effect with respect to each
Investment Contract.

 

(i)                                     Reports.  Wilson/Bennett has timely
filed (and, for the past five (5) years each person associated with
Wilson/Bennett has timely filed) all reports, registrations, statements and
other filings, together with any amendments required to be made with respect
thereto, with (i) the SEC, (ii) any other applicable federal, state or foreign
securities, banking, insurance, or other regulatory authority, and (iii) the
National Association of Securities Dealers, Inc. (“NASD”), or any other
self-regulatory body or industry trade group (the “Self-Regulatory Bodies”)(all
such reports and statements being collectively referred to herein as the
“Company Reports”), including without limitation all reports, registrations,
statements and filings required under the Investment Company Act, the Investment
Advisers Act, or any applicable state securities.  To the knowledge of
Wilson/Bennett and the Shareholders, as of their respective dates, the Company
Reports complied in all material respects with the statutes, rules, regulations
and orders enforced or promulgated by the regulatory authority or
Self-Regulatory Body with which they were filed and did not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

(j)                                     Regulatory Approvals.  To the knowledge
of Wilson/Bennett there is no reason why the regulatory approvals referred to in
Section 6.1(a) should not be obtained without the imposition of any condition of
the type referred to in Section 6.1(a).

 

(k)                                  Labor Relations.  Wilson/Bennett is not a
party to or bound by any collective bargaining agreement, contract or other
agreement or understanding with a labor union or labor organization, nor is it
the subject of a proceeding asserting that it has committed an unfair labor
practice (within the meaning of the National Labor Relations Act) or seeking to
compel it to bargain with any labor organization as to wages and conditions of
employment, nor is there any strike or other labor dispute involving it pending
or, to the best of its knowledge, threatened, nor is it aware of any activity
involving its employees seeking to certify a collective bargaining unit or
engaging in any other organization activity.

 

(l)                                     Tax Matters.  Wilson/Bennett has filed
all federal, state and local tax returns and reports required to be filed, and
has paid all taxes shown by such returns to be due and payable. Except as
Previously Disclosed, no tax return or report of Wilson/Bennett is under
examination by any taxing authority or the subject of any administrative or
judicial proceeding, and no unpaid tax deficiency has been asserted against
Wilson/Bennett by any taxing authority.

 

Wilson/Bennett (and any corporate predecessor of Wilson/Bennett) has been a
validly electing S corporation within the meaning of Code §§1361 and 1362 of the
Internal Revenue

 

11

--------------------------------------------------------------------------------


 

Code at all times during its existence and Wilson/Bennett will be an S
corporation up to and including the Effective Date.

 

Wilson/Bennett shall not be liable for any tax under Code §1374 in connection
with the deemed sale of Wilson/Bennett’s assets (including the assets of any
qualified subchapter S subsidiary) caused by the §338(h)(10) election described
in Section 4.11(b).  Neither Wilson/Bennett nor any qualified subchapter S
subsidiary of Wilson/Bennett has, in the past 10 years, (A) acquired assets from
another corporation in a transaction in which Wilson/Bennett’s tax basis for the
acquired assets was determined, in whole or in part, by reference to the tax
basis of the acquired assets (or any other property) in the hands of the
transferor or (B) acquired the stock of any corporation that is a qualified
subchapter S subsidiary.

 

(m)                               (1)   Property.  Except as Previously
Disclosed or reserved against in the Wilson/Bennett Balance Sheet or
Wilson/Bennett Financial Statements, Wilson/Bennett has good and marketable
title free and clear of all material liens, encumbrances, charges, defaults or
equities of whatever character to all of the material properties and assets,
tangible or intangible, reflected in the Wilson/Bennett Financial Statements as
being owned by Wilson/Bennett as of the dates thereof.  To the best knowledge of
Wilson/Bennett, all buildings, and all fixtures, equipment, and other property
and assets which are material to its business on a consolidated basis, held
under leases or subleases by Wilson/Bennett are held under valid instruments
enforceable in accordance with their respective terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and
except that the availability of the equitable remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding may be brought).  The buildings, structures, and appurtenances owned,
leased, or occupied by Wilson/Bennett are in good operating condition and in a
state of good maintenance and repair, and to the best knowledge of
Wilson/Bennett (i) comply with applicable zoning and other municipal laws and
regulations, and (ii) there are no latent defects therein.

 

(2)                                  The Company has the right to use within the
geographic territory in which it conducts its business (the “Territory”), and
after consummation of the transactions contemplated hereby will have the right
to use in the Territory, free and clear of any claims of others, all patents,
patent applications, trademarks, service marks (whether registered or
unregistered), trade names, copyrights and other proprietary rights necessary to
own and operate its properties and to carry on its business as currently
conducted.

 

(3)                                  The Company owns or licenses all computer
software developed or currently used by it which is material to the conduct of
its business and has the right to use such software without infringing upon the
intellectual property rights (including trade secrets rights) of a third party.

 

(n)                                 Employee Benefit Plans.  (1) Wilson/Bennett
will deliver for Cardinal’s review, as soon as practicable, true and complete
copies of all material pension, retirement, profit-sharing, deferred
compensation, stock option, bonus, vacation or other material incentive plans or

 

12

--------------------------------------------------------------------------------


 

agreements, all material medical, dental or other health plans, all life
insurance plans and all other material employee benefit plans or fringe benefit
plans, including, without limitation, all “employee benefit plans” as that term
is defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), currently adopted, maintained, sponsored in whole or
in part, or contributed to by Wilson/Bennett for the benefit of employees,
retirees or other beneficiaries eligible to participate (collectively, the
“Wilson/Bennett Benefit Plans”).  Any of the Wilson/Bennett Benefit Plans which
is an “employee pension benefit plan,” as that term is defined in Section (32)
of ERISA, is referred to herein as a “Wilson/Bennett ERISA Plan.”  No
Wilson/Bennett Benefit Plan is or has been a multi-employer plan within the
meaning of Section 3(37) of ERISA.

 

(2)                                  Except as Previously Disclosed, all
Wilson/Bennett Benefit Plans are in compliance with the applicable terms of
ERISA and the Internal Revenue Code of 1986, as amended (the “IRC”) and any
other applicable laws, rules and regulations, the breach or violation of which
could result in a material liability to Wilson/Bennett on a consolidated basis.

 

(3)                                  No Wilson/Bennett ERISA Plan is a defined
benefit pension plan.

 

(o)                                 Investment Securities.  Except as Previously
Disclosed, none of the investment securities reflected in the Wilson/Bennett
Financial Statements is (i) subject to any restriction, contractual, statutory,
or otherwise, which would impair materially the ability of the holder of such
investment to dispose freely of any such investment at any time or (ii) of a
type or in an amount that Cardinal would be prohibited from holding under the
Bank Holding Company Act of 1956 (as amended, the “Bank Holding Company Act”) or
regulations of the Federal Reserve thereunder.

 

(p)                                 Material Contracts.  Except as listed in
Exhibit D-1 or as disclosed in Exhibit F, neither Wilson/Bennett nor any of its
assets, businesses or operations, is a party to, or is bound or subject to, or
receives benefits under, any material contract, lease or agreement (i.e., a
contract, lease or agreement providing for annual payments in excess of
$25,000).  Copies of such contracts or agreements have been supplied or made
available to Cardinal. Wilson/Bennett is not in default under any such material
contract, agreement, commitment, arrangement, lease, insurance policy or other
instrument to which it is a party, by which its assets, business or operations
may be bound or subject to, or under which it or any of its assets, business or
operations receives benefits, and there has not occurred any event that, with
the lapse of time or the giving of notice or both, would constitute such a
default by Wilson/Bennett.  Wilson/Bennett is not subject to or bound by any
contract containing covenants which limit the ability of Wilson/Bennett to
compete in any line of business or with any person or which involves any
restriction of geographical area in which, or method by which, Wilson/Bennett
may carry on its business (other than as may be required by law or any
applicable regulatory authority).  Except as disclosed in Exhibit F, there are
no contracts between any affiliate of Wilson/Bennett, on the one hand, and
Wilson/Bennett on the other hand.

 

13

--------------------------------------------------------------------------------


 

(q)                                 Insurance.  Wilson/Bennett is insured with
reputable insurers against such risks and in such amounts as the management of
Wilson/Bennett reasonably has determined to be prudent in accordance with
industry practices.  Disclosed in Exhibit G is a complete list, as of the date
hereof, of the material insurance policies related to the business currently
conducted by Wilson/Bennett (copies of which have been supplied to Cardinal). 
Wilson/Bennett has not made any claim under any insurance policy and is not
aware of any event or condition that is reasonably likely to give rise to any
such claim.  Wilson/Bennett is not in default with respect to any provision
contained in any such policy or binder and has not failed to give any notice or
present any claim under any such policy or binder in due and timely fashion. 
Wilson/Bennett has not received notice of cancellation or non-renewal of any
such policy or binder.  Wilson/Bennett has no knowledge of any inaccuracy in any
application for such policies or binders, any failure to pay premiums when due
or any similar state of facts or the occurrence of any event that is reasonably
likely to form the basis for any material claim against it not fully covered
(except to the extent of any applicable deductible) by the policies or binders
referred to above.  Wilson/Bennett has not received notice from any of its
insurance carriers that any insurance premiums will be increased materially in
the future or that any such insurance coverage will not be available in the
future on substantially the same terms as now in effect.

 

(r)                                    Absence of Material Changes and Events. 
Since December 31, 2004, there has not been any material adverse change in the
condition (financial or otherwise), aggregate assets or liabilities, assets
under management, cash flow, earnings or business of Wilson/Bennett, and except
for entering into this Agreement, Wilson/Bennett has conducted its business only
in the ordinary course consistent with past practice.

 

(s)                                  Brokers and Finders.  Neither
Wilson/Bennett nor any of its officers, directors or employees, has employed any
broker, finder or financial advisor or incurred any liability for any fees or
commissions in connection with the transactions contemplated herein.

 

(t)                                    Environmental Matters.  (1)  There are no
legal, administrative, arbitral or other claims, causes of action or
governmental investigations of any nature, seeking to impose, or that could
result in the imposition, on Wilson/Bennett of any liability arising under any
Environmental Laws pending or, to the best knowledge of Wilson/Bennett,
threatened against (A) Wilson/Bennett, (B) any person or entity whose liability
for any Environmental Claim Wilson/Bennett has or may have retained or assumed
either contractually or by operation of law, or (C) any real or personal
property which Wilson/Bennett owns or leases, or has been or is judged to have
managed, supervised or participated in the management of, which liability might
have a Material Adverse Effect on the business, financial condition or results
of operations of Wilson/Bennett.  Wilson/Bennett is not subject to any
agreement, order, judgment, decree or memorandum by or with any court,
governmental authority, regulatory agency or third party imposing any such
liability.

 

(2)                                  To the best knowledge of Wilson/Bennett,
there are no past or present actions, activities, circumstances, conditions,
events or incidents, including, without limitation, the release, emission,
discharge or disposal of any Materials of Environmental Concern, that could

 

14

--------------------------------------------------------------------------------


 

reasonably form the basis of any Environmental Claim or other claim or action or
governmental investigation that could result in the imposition of any liability
arising under any Environmental Laws currently in effect or adopted but not yet
effective against Wilson/Bennett or against any person or entity whose liability
for any Environmental Claim Wilson/Bennett or any Wilson/Bennett Subsidiary has
or may have retained or assumed either contractually or by operation of law.

 

(3)                                  For the purpose of this Agreement, the
following terms shall have the following meanings:

 

(i)                                     “Communication” means a communication
which is of a substantive nature and which is made (A) in writing to
Wilson/Bennett or any Wilson/Bennett Subsidiary on the one hand or to Cardinal
or any Cardinal Subsidiary on the other hand, or (B) orally to a senior officer
of Wilson/Bennett or any Wilson/Bennett Subsidiary or of Cardinal or any
Cardinal Subsidiary, whether from a governmental authority or a third party.

 

(ii)                                  “Environmental Claim” means any
Communication from any governmental authority or third party alleging potential
liability (including, without limitation, potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries, or penalties) arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern.

 

(iii)                               “Environmental Laws” means all applicable
federal, state and local laws and regulations, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, that
relate to pollution or protection of human health or the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata).  This definition includes, without limitation, laws and
regulations relating to emissions, discharges, releases or threatened releases
of Materials of Environmental Concern, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Materials of Environmental Concern.

 

(iv)                              “Materials of Environmental Concern” means
pollutants, contaminants, wastes, toxic substances, petroleum and petroleum
products and any other materials regulated under Environmental Laws.

 

(u)                                 Untrue Statements and Omissions.  No
representation or warranty contained in Section 3.1 of this Agreement or
information Previously Disclosed contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(v)                                 Books and Records.  Wilson/Bennett has at
all times during the previous five (5) years maintained books and records which
accurately reflect all its material transactions and account information in
reasonable detail, and has at all times maintained accounting controls, policies
and procedures reasonably designed to provide that (A) such transactions are
executed in

 

15

--------------------------------------------------------------------------------


 

accordance with its management’s general or specific authorization, as
applicable, (B) such transactions are recorded in a manner which permits the
preparation of financial statements in accordance with generally accepted
accounting principles and applicable regulatory accounting requirements, and
(C) the documentation pertaining thereto is retained, protected and duplicated
in accordance with applicable law.

 

3.2                                 Representations and Warranties of
Cardinal.   Cardinal represents and warrants to Wilson/Bennett as follows:

 

(a)                                  Organization, Standing and Power. Cardinal
is a corporation duly organized, validly existing and in good standing under the
laws of Virginia.  It has all requisite corporate power and authority to carry
on its business as now being conducted and to own and operate its assets,
properties and business, and Cardinal has the corporate power and authority to
execute and deliver this Agreement and perform the respective terms of this
Agreement and of the Plan.  Cardinal is duly registered as a bank holding
company under the Bank Holding Company Act.

 

(b)                                 Authority.  (1)   The execution and delivery
of this Agreement and the Plan and the consummation of the Share Exchange have
been duly and validly authorized by all necessary corporate action on the part
of Cardinal.  The Agreement represents the legal, valid, and binding obligation
of Cardinal, enforceable against Cardinal in accordance with its terms (except
in all such cases as enforceability may be limited by applicable bankruptcy,
insolvency, Share Exchange, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding may be brought).

 

(2)                                  Neither the execution and delivery of the
Agreement, the consummation of the transactions contemplated therein, nor the
compliance by Cardinal with any of the provisions thereof will (i) conflict with
or result in a breach of any provision of the Articles of Incorporation or
Bylaws of Cardinal, (ii) except as Previously Disclosed, constitute or result in
the breach of any term, condition or provision of, or constitute default under,
or give rise to any right of termination, cancellation or acceleration with
respect to, or result in the creation of any lien, charge or encumbrance upon,
any property or assets of the Cardinal Companies pursuant to (A) any note, bond,
mortgage, indenture, or (B) any material license, agreement, lease or other
instrument or obligation, to which any of the Cardinal Companies is a party or
by which any of them or any of their properties or assets may be bound, or
(iii) subject to the receipt of the requisite approvals referred to in
Section 4.6, violate any order, writ, injunction, decree, statute, rule or
regulation applicable to any of the Cardinal Companies or any of their
properties or assets.

 

(c)                                  Capital Structure.  The authorized capital
stock of Cardinal consists of:   10,000,000 shares of preferred stock, par value
$1.00 per share, none of which is outstanding and 50,000,000 shares of Cardinal
Common Stock, of which 18,530,794 shares are issued and outstanding, fully paid
and nonassessable, not subject to shareholder preemptive rights, and not

 

16

--------------------------------------------------------------------------------


 

issued in violation of any agreement to which Cardinal is a party or otherwise
bound, or of any registration or qualification provisions of any federal or
state securities laws.  The shares of Cardinal Common Stock to be issued upon
consummation of the Share Exchange will have been duly authorized and, when
issued in accordance with the terms of this Agreement, will be validly issued,
fully paid and nonassessable and subject to no preemptive rights.

 

(d)                                 Financial Statements.  Cardinal has
previously furnished to Wilson/Bennett true and complete copies of its audited
consolidated balance sheets and related consolidated statements of income,
statements of cash flows, and statements of stockholders equity for the three
year period ended December 31, 2004 (together with the notes thereto, the
“Cardinal Financial Statement”).  The Cardinal Financial Statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis during the periods presented, and present fairly the
financial position of Cardinal as of the respective dates thereof and the
results of its operations for the three year period then ended.

 

(e)                                  Regulatory Approvals.  Cardinal knows of no
reason why the regulatory approvals referred to in Section 6.1(a) should not be
obtained without the imposition of any condition of the type referred to in
Section 6.1(a).

 

(f)                                    Absence of Material Changes and Events. 
Since December 31, 2004, there has not been any material adverse change in the
condition (financial or otherwise), aggregate assets or liabilities, cash flow,
earnings or business or Cardinal, and Cardinal has conducted its business only
in the ordinary course consistent with past practice.

 

(g)                                 Absence of Claims.  Cardinal has no
knowledge of any claims, liabilities or contingent liabilities that are not
reflected in the Cardinal Financial Statements or incurred after December 31,
2004 in the ordinary course of business that would have a Material Adverse
Effect on Cardinal.

 

ARTICLE 4

 

Conduct Prior to the Effective Date

 

4.1                                 Access to Records; Current Information. 
(a)   Prior to the Effective Date, Cardinal, on the one hand, and Wilson/Bennett
on the other, agree to give to the other party reasonable access to all the
premises and books and records (including tax returns filed and those in
preparation) of it and its subsidiaries and to cause its officers to furnish the
other with such financial and operating data and other information with respect
to the business and properties as the other shall from time to time request for
the purposes of verifying the warranties and representations set forth herein;
provided, however, that any such investigation shall be conducted in such manner
as not to interfere unreasonably with the operation of the respective business
of the other.

 

(b)                                 During the period from the date of this
Agreement to the Effective Date, each of Wilson/Bennett and Cardinal shall, and
shall cause its representatives to, promptly notify the

 

17

--------------------------------------------------------------------------------


 

other of (1) any material change in its business or operations, (2) any material
complaints, investigations or hearings (or communications indicating that the
same may be contemplated) of any Regulatory Authority relating to it, (3) any
denial of any application filed by it with any Regulatory Authority with respect
to this Agreement, (4) the institution or the threat of material litigation
involving or relating to it, or (5) any event or condition that might be
reasonably expected to cause any of its representations or warranties set forth
herein not to be true and correct as of the Effective Date (and will use its
best efforts to prevent or promptly remedy the same) or prevent it from
fulfilling its obligations hereunder; and in each case shall keep the other
informed with respect thereto.

 

4.2                                 Confidentiality.  Between the date of this
Agreement and the Effective Date, Cardinal and Wilson/Bennett each will maintain
in confidence, and cause its directors, officers, employees, agents and advisors
to maintain in confidence, and not use to the detriment of the other party, any
written, oral or other information obtained in confidence from the other party
or a third party in connection with this Agreement or the transactions
contemplated hereby unless such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, unless use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the transactions
contemplated hereby or unless the furnishing or use of such information is
required by or necessary or appropriate in connection with legal proceedings. 
If the Share Exchange is not consummated, each party will return or destroy as
much of such written information as may reasonably be requested.

 

4.3.                              Forbearances of Wilson/Bennett.  From the date
hereof until the Effective Date, except as expressly contemplated by this
Agreement, without the prior written consent of Cardinal, Wilson/Bennett will
not:

 

(a)                                  Ordinary Course.  Conduct the business of
Wilson/Bennett other than in the ordinary and usual course or fail to use
reasonable efforts to preserve intact its business organization and assets and
maintain its rights, franchises and existing relations with clients, customers,
suppliers, employees and business associates, engage in any new activities or
lines of business, or take any action reasonably likely to have a Material
Adverse Effect upon Wilson/Bennett’s ability to perform any of its material
obligations under this Agreement.  Wilson/Bennett shall not engage in any
business or activity that is impermissible for a financial holding company under
the Bank Holding Company Act or the rules and regulations of the Board of
Governors of the Federal Reserve System.  Upon request by Wilson/Bennett,
Cardinal will promptly advise Wilson/Bennett whether any particular business,
activity or investment is impermissible for a financial holding company.

 

(b)                                 Capital Stock.  Issue, sell or otherwise
permit to become outstanding, or authorize the creation of, any additional
shares of capital stock of Wilson/Bennett or any rights to acquire capital stock
of Wilson/Bennett, or enter into any agreement with respect to the foregoing, or
permit any additional shares of capital stock of Wilson/Bennett to become
subject

 

18

--------------------------------------------------------------------------------


 

to new grants of employee options, other rights to acquire capital stock of
Wilson/Bennett or similar stock-based employee rights.

 

(c)                                  Stock Splits, Etc.  Directly or indirectly
adjust, split, combine, redeem, reclassify, purchase or otherwise acquire, any
shares of its capital stock.

 

(d)                                 Compensation; Employment Agreements; Etc. 
Enter into, amend, modify or renew any employment, consulting, severance or
similar agreements or arrangements with any director, officer or employee of
Wilson/Bennett, or grant any salary, wage or other compensation increase or
increase any employee benefit (including incentive or bonus payments), except
(1) for normal individual increases in compensation to employees in the ordinary
course of business consistent with past practice, or (2) for employment
arrangements for newly hired employees in the ordinary course of business
consistent with past practice.

 

(e)                                  Benefit Plans.  Enter into, establish,
adopt or amend any pension, retirement, stock option, stock purchase, savings,
profit sharing, deferred compensation, consulting, bonus, group insurance or
other employee benefit, incentive or welfare contract, plan or arrangement, or
any trust agreement (or similar arrangement) related thereto, in respect of any
director, officer or employee of Wilson/Bennett.

 

(f)                                    Dispositions.  Except for the sale of
securities or other investments or assets in the ordinary course of business
consistent with past practice, sell, transfer, mortgage, encumber or otherwise
dispose of or discontinue any of its material assets, business or properties.

 

(g)                                 Acquisitions.  Except for the purchase of
securities or other investments or assets in the ordinary course of business
consistent with past practice, acquire any material assets, business, securities
or properties of any other entity.

 

(h)                                 Governing Documents.  Amend Wilson/Bennett’s
Articles of Incorporation or By-Laws.

 

(i)                                     Contracts.  Except in the ordinary
course of business, enter into or terminate any material contract or amend or
modify in any material respect any of its existing material contracts.

 

(j)                                     Claims.  Settle any claim, action or
proceeding, except for any claim, action or proceeding involving solely money
damages in an amount, individually and in the aggregate for all such
settlements, not more than $25,000 and which is not reasonably likely to
establish an adverse precedent or basis for subsequent settlements.

 

(k)                                  Adverse Actions.  Knowingly take any action
that is intended or is reasonably likely to (1) result in any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any material respect at any time at or prior to the Effective Date,
(2) result in any of the conditions to the Share Exchange set forth in Article 6
not

 

19

--------------------------------------------------------------------------------


 

being materially satisfied or (3) result in a material violation of any
provision of this Agreement except, in each case, as may be required by
applicable law or regulation.

 

(l)                                     Indebtedness.  Incur any indebtedness
for borrowed money or settle, modify or forgive any indebtedness for borrowed
money owed to Wilson/Bennett.

 

(m)                               Commitments.  Agree, commit to or enter into
any agreement to take any of the actions prohibited by Sections 4.3(a) through
(l).

 

(n)                                 Payables.  Fail to pay all bills as they
become due in the ordinary course of business.

 

4.4                                 Forbearances of Cardinal.  From the date
hereof until the Effective Date, except as expressly contemplated by this
Agreement, without the prior written consent of Wilson/Bennett, which consent
shall not be unreasonably withheld, Cardinal will not knowingly take any action
that is intended or is reasonably likely to (1) result in any of its
representations and warranties set forth in this Agreement being or becoming
untrue in any material respect at any time at or prior to the Effective Date,
provided that Cardinal may proceed with and consummate its pending public
offering of Cardinal Common Stock, (2) result in any of the conditions to the
Share Exchange set forth in Article 6 not being materially satisfied or
(3) result in a material violation of any provision of this Agreement except, in
each case, as may be required by applicable law or regulation.

 

4.5                                 No Solicitation.  Unless and until this
Agreement shall have been terminated pursuant to its terms, neither
Wilson/Bennett nor any of its officers, directors, representatives or agents
shall, directly or indirectly, (i) encourage, solicit or initiate discussions or
negotiations with any person other than Cardinal concerning any Share Exchange,
share exchange, sale of substantial assets, tender offer, sale of shares of
capital stock or similar transaction involving Wilson/Bennett, (ii) enter into
any agreement with any third party providing for a business combination
transaction, equity investment or sale of a significant amount of assets, or
(iii) furnish any information to any other person relating to or in support of
such transaction.

 

4.6.                              Regulatory Applications and Approvals.  Each
of the parties hereto, at its own expense, shall use its reasonable best efforts
(A) promptly to prepare and submit any applications that may be required to the
appropriate Regulatory Authorities for approval of the Share Exchange, and
(B) promptly to make all other appropriate filings to secure all other
approvals, consents and rulings which are necessary for the consummation of the
Share Exchange.  Each of Wilson/Bennett and Cardinal agrees to cooperate with
the other and, subject to the terms and conditions set forth in this Agreement,
use its reasonable best efforts to prepare and file all necessary permits,
consents, orders, approvals and authorizations of, or any exemption by, all
third parties and Regulatory Authorities necessary or advisable to consummate
the transactions contemplated by this Agreement.  Each of Wilson/Bennett and
Cardinal shall have the right to review in advance, and to the extent
practicable each will consult with the other, in each case subject to applicable
laws relating to the exchange of information, with respect to all written

 

20

--------------------------------------------------------------------------------


 

information submitted to any third party or any regulatory authorities in
connection with the transactions contemplated by this Agreement.  In exercising
the foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable.  Each party hereto agrees that it will consult with the
other party hereto with respect to the obtaining of all material permits,
consents, approvals and authorizations of all third parties and regulatory
authorities necessary or advisable to consummate the transactions contemplated
by this Agreement and each party will keep the other party apprised of the
status of material matters relating to completion of the transactions
contemplated hereby.

 

4.7.                              Client Consents.  As soon as reasonably
practicable, but in no event later than ten (10) days, after the date of this
Agreement, Wilson/Bennett shall notify its clients in writing of the
transactions contemplated by this Agreement.  Such notice shall be prepared by
Wilson/Bennett and approved by Cardinal before it is sent.  With such notice,
Wilson/Bennett shall, in compliance with the Investment Advisers Act, request
Consent of each such client to the Share Exchange and use its reasonable best
efforts to obtain such Consent.  In the case of Investment Contracts which
prohibit assignment or state by their terms that they terminate upon assignment,
Wilson/Bennett shall use its reasonable best efforts to enter into new
Investment Contracts or amend such Investment Contracts to delete such
prohibition or provide that they shall not terminate, in each case effective
upon the Effective Date.  Cardinal shall have the right to approve the form of
any such new Investment Contract.

 

Thirty (30) days after the notice described above, Wilson/Bennett shall, in
writing, contact each client who has not returned a Consent to the Share
Exchange and again request that the client give a Consent to the Share Exchange.

 

Within five (5) business days following the Effective Date Wilson/Bennett shall
send a notice to each client for whom it is performing services and who has not
returned a Consent to the Share Exchange.  Such notice shall advise each such
client that the Share Exchange has become effective and state that
Wilson/Bennett will continue to provide the same services on the same terms as
before the Effective Date.  Sixty (60) days after the Effective Date,
Wilson/Bennett shall send a notice to each client for whom it is performing
services and who has not returned a Consent to the Share Exchange.  Such notice
shall provide, in substance, that the client’s consent to the Share Exchange
will be implied from the client’s continued acceptance of Wilson/Bennett’s
services.

 

All notices sent pursuant to this Section 4.8 shall be by certified mail, return
receipt requested and Wilson/Bennett shall retain all returned receipts.

 

4.8                                 Share Exchange Consummation.  Subject to the
terms and conditions of this Agreement, each party shall use its best efforts in
good faith to take, or cause to be taken, all actions, and to do or cause to be
done all things necessary, proper or desirable, or advisable under applicable
laws, as promptly as practicable so as to permit consummation of the Share
Exchange at the earliest possible date, consistent with Section 1.2 herein, and
to otherwise enable consummation of the transactions contemplated hereby and
shall cooperate fully with the other party hereto to that

 

21

--------------------------------------------------------------------------------


 

end, and each of Wilson/Bennett and Cardinal shall use, and shall cause each of
their respective subsidiaries to use, its best efforts to obtain all consents
(governmental or other) necessary or desirable for the consummation of the
transactions contemplated by this Agreement.

 

4.9                                 Bank Accounts.  Wilson/Bennett intends to
maintain its principal bank accounts with Cardinal Bank, a wholly-owned
subsidiary of Cardinal, but shall be permitted to maintain accounts at other
banks.

 

4.10                           Modification of Transaction/Taxes. (a) Structure.
At the request of Cardinal, Wilson/Bennett agrees to take such actions as may be
reasonably necessary to modify the structure of, or to substitute parties to (as
long as such substitute is Cardinal or a wholly-owned subsidiary of Cardinal)
the transactions contemplated hereby, provided that such modifications do not
change the Share Exchange Consideration or abrogate the covenants and other
agreements contained in this Agreement.

 

(b)                                  Section 338(h)(10) Election.  At Cardinal’s
request, Shareholders shall join with Cardinal in making timely, effective and
irrevocable elections under Section 338(h)(10) of the Code and any corresponding
elections under state, local or foreign tax law that have substantially the same
effect as an election under Section 338(h)(10) of the Code (collectively, a
“Section 338(h)(10) Election”) with respect to Wilson/Bennett.  Cardinal,
Wilson/Bennett and each Shareholder agree that the consideration given by
Cardinal under Section 2.1 will be allocated to the assets of Wilson/Bennett by
Cardinal in a manner consistent with Internal Revenue Code §§338 and 1060 and
the regulations thereunder.  Cardinal, Wilson/Bennett and each Shareholder shall
file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation.

 

(c)                                  Tax Periods Ending On or Before Effective
Date.  Each shareholder shall, jointly and severally, indemnify Wilson/Bennett
and/or Cardinal as applicable and hold them harmless from and against all and
any taxes (or the non-payment thereof) of Wilson/Bennett for all taxable periods
ending on or before the Effective Date.

 

(d)                                  Shareholders’ Tax.  Shareholders shall
include any income gain, loss, deduction, or other tax item resulting from the
§338(h)(10) election on their tax returns to the extent required by applicable
law.  Shareholders shall also pay any tax imposed on Wilson/Bennett attributable
to the making of the §338(h)(10) Election, including (i) any tax imposed under
Code §1374, (ii) any tax imposed under Treasury Regulation §1.338(h)(10-1(e)(5,
or (iii) any state, local or foreign tax imposed on Wilson/Bennett’s gain.

 

4.11                           Fiscal Year.  Wilson/Bennett will adopt a fiscal
year ending December 31.

 

4.12                           Demand Registration.  The Shareholder and
Cardinal shall have entered an agreement in the form attached as Exhibit H under
which the Shareholder shall have certain rights to require Cardinal to Register
shares of the Cardinal Common Stock issued to him in the Share Exchange.

 

22

--------------------------------------------------------------------------------


 

4.13.                        Exhibits.  Wilson/Bennett shall have updated all
Exhibits, except Exhibits A and H as of the Share Exchange Closing date.

 

ARTICLE 5

 

Additional Agreements

 

5.1                                 Benefit Plans.  Upon consummation of the
Share Exchange, as soon as administratively practicable and subject to
Cardinal’s best efforts, employees of Wilson/Bennett shall be entitled to
participate in Cardinal pension, benefit, health and similar plans on the same
terms and conditions as employees of Cardinal and its subsidiaries, without
waiting periods and giving effect to years of service with Wilson/Bennett as if
such service were with Cardinal; provided, however, that no Wilson/Bennett
employee shall receive credit for service with Wilson/Bennett for benefit
accrual purposes under any Cardinal defined benefit pension plan.  Cardinal also
shall cause Wilson/Bennett to honor in accordance with their terms as in effect
on the date hereof (or as amended after the date hereof with the prior written
consent of Cardinal), all employment, severance, consulting and other
compensation contracts and agreements Previously Disclosed and executed in
writing by Wilson/Bennett on the one hand and any individual current or former
director, officer or employee thereof on the other hand, copies of which have
previously been delivered by Wilson/Bennett to Cardinal.

 

5.2                                 Restricted Stock.  The offer and sale of
Cardinal Common Stock contemplated by this Agreement is intended to be exempt
from the registration requirements of the Securities Act of 1933 and applicable
state law.  Cardinal will not file any registration statement with the
Securities and Exchange Commission or any state.  However, the parties will
enter into the registration rights agreement attached hereto as Exhibit H, which
obligates Cardinal to file a registration statement in certain cases.  Transfer
of the shares of Cardinal Common Stock issued as hereunder will be restricted to
the extent necessary to comply with the Securities Act of 1933 and any
applicable state laws.  Each share certificate for shares of Cardinal Common
Stock issued pursuant to this Agreement shall bear the following legend:

 

The shares of stock represented by this Certificate have not been registered
under the Securities Act of 1933, as amended (the “Securities Act”), and no
transfer, sale, assignment, pledge, hypothecation or other disposition of the
shares represented by this Certificate may be made except (a) pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws or (b) pursuant to an exemption from the provisions of
Section 5 of the Securities Act, and the rules and regulations in effect
thereunder, and applicable state securities laws.

 

Cardinal will not obstruct any lawful sale of the shares.

 

23

--------------------------------------------------------------------------------


 

5.3                                 Indemnification.

 

(a)                                  Survival of Representations, Warranties and
Covenants.  All representations and warranties of the parties contained in this
Agreement, including any exhibits made a part hereof, and any covenants or other
agreements the performance of which is specified to occur on or prior to the
Effective Date, shall survive the Effective Date for the applicable statute of
limitations.  Any covenant or other agreement herein any portion of the
performance of which may or is specified to occur after the Effective Date shall
survive the Effective Date.

 

(b)                                 Obligations of Shareholders.  Subject to
Section 5.3(f), the Shareholders hereby agree, jointly and severally, to
indemnify, defend and hold harmless Cardinal and its employees, officers,
partners and other affiliates from and against any and all claims, losses,
liabilities, costs, penalties, fines and expenses (including reasonable expenses
for attorneys, accountants, consultants and experts), damages, obligations to
third parties, expenditures, proceedings, taxes, judgments, awards or demands
(collectively, “Losses”) which any of them may suffer, incur or sustain arising
out of, attributable to, or resulting from: (a) any inaccuracy in or breach of
any of the representations or warranties of the Shareholders and Wilson/Bennett
made in or pursuant to this Agreement or in any other agreement, certificate or
document executed in connection herewith or (b) any breach or nonperformance of
any of the covenants or other agreements made by Wilson/Bennett in or pursuant
to this Agreement.

 

(c)                                  Obligations of Cardinal.  Subject to
Section 5.3(f), Cardinal hereby agrees to indemnify, defend and hold harmless
each Shareholder from and against any and all Losses which he may suffer, incur
or sustain arising out of, attributable to, or resulting from: (a) any
inaccuracy in or breach of any of the representations or warranties of Cardinal
made in or pursuant to this Agreement or in any other agreement, certificate or
document executed in connection herewith or (b) any breach or nonperformance of
any of the covenants or other agreements made by Cardinal in or pursuant to this
Agreement.

 

(d)                                 Procedure.  (i) Any party entitled to the
benefits of indemnification hereunder (an “Indemnified Party”) and seeking
indemnification for any Losses or potential Losses from a claim asserted by a
third party against the Indemnified Party (a “Third Party Claim”) shall give
written notice to the party obligated to provide indemnification hereunder (an
“Indemnifying Party”) specifying in detail the source of the Loss or potential
Loss under Section 5.3(b) or Section 5.3(c), as the case may be.  Written notice
to the Indemnifying Party of the existence of a Third Party Claim shall be given
by the Indemnified Party promptly after notice of the potential claim; provided,
however, that the Indemnified Party shall not be foreclosed from seeking
indemnification pursuant to this Section 5.3 by any failure to provide such
prompt notice of the existence of a Third Party Claim to the Indemnifying Party
except and only to the extent that the Indemnifying Party actually incurs an
incremental out-of-pocket expense or otherwise has been materially damaged or
prejudiced as a result of such delay.

 

(ii)                                  Defense.  Except as otherwise provided
herein, the Indemnifying Party may elect to compromise or defend, at such
Indemnifying

 

24

--------------------------------------------------------------------------------


 

Party’s own expense and by such Indemnifying Party’s own counsel (which counsel
shall be reasonably satisfactory to the Indemnified Party), any Third Party
Claim.  If the Indemnifying Party elects to compromise or defend such Third
Party Claim, it shall, within 30 days after receiving notice of the Third Party
Claim (10 days if the Indemnifying Party states in such notice that prompt
action is required), notify the Indemnified Party of its intent to do so, and
the Indemnified Party shall cooperate, at the expense of the Indemnifying Party,
in the compromise of, or defense against, such Third Party Claim.  If the
Indemnifying Party elects not to compromise or defend against the third Party
Claim, or fails to notify the Indemnified Party of its election to do so as
herein provided, or otherwise abandons the defense of such Third Party Claim,
(A) the Indemnified Party may pay (without prejudice of any of its rights as
against the Indemnifying Party), compromise or defend such Third Party Claim
(until such defense is assumed by the Indemnifying Party) and (B) the costs and
expenses of the Indemnified Party incurred in connection therewith shall be
indemnifiable by the Indemnifying Party pursuant to the terms of this
Agreement.  Notwithstanding anything to the contrary contained herein, in
connection with any Third Party Claim in which the Indemnified Party shall
reasonably conclude, based upon the written advice of its counsel, that (x)
there is a conflict of interest between the Indemnifying Party and the
Indemnified Party in the conduct of the defense of such Third Party Claim or (y)
there are specific defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party and
which could be materially adverse to the Indemnifying Party, then the
Indemnified Party shall have the right to assume and direct the defense of such
Third Party Claim.  In such an event, the Indemnifying Party shall pay the
reasonable fees and disbursements of counsel of the Indemnifying Party and one
counsel to all the Indemnified Parties.  Notwithstanding the foregoing, neither
the Indemnifying Party nor the Indemnified Party may settle or compromise any
claim over the objection of the other, provided, however, that consent to
settlement or compromise shall not be unreasonably withheld by the Indemnified
Party and provided further, that if the sole settlement relief payable to a
Third Party in respect of such Third Party Claim is monetary damages that are
paid in full by the Indemnifying Party, the Indemnifying Party may settle such
claim without the consent of the Indemnified Party.  In any event, except as
otherwise provided herein, the Indemnified Party and the Indemnifying Party may
each participate, at its own expense, in the defense of such Third Party Claim. 
If the Indemnifying Party chooses to defend any claim, the Indemnified Party
shall make available to the Indemnifying Party any personnel or any books,
records or other documents within its control that are reasonably necessary or
appropriate for such defense, subject to the receipt of appropriate
confidentiality agreements.

 

(iii)                               Miscellaneous.  The procedures set forth in
Section 5.3(d)(i) and (ii) above shall apply solely with respect to Third Party
Claims and shall not be deemed to apply to, or otherwise affect or limit, an
Indemnified Party’s rights under this Agreement with respect to any claim other
than a Third Party Claim.

 

(iv)                              Notice of Non-Third Party Claims. Any
Indemnified Party seeking indemnification for any Loss or potential Loss arising
from a claim asserted by any party to this Agreement against the Indemnifying
Party (a “Non-Third Party Claim”) shall give written notice to the Indemnifying
Party specifying in detail the source of the Loss or potential Loss under

 

25

--------------------------------------------------------------------------------


 

Section 5.3(b) or Section 5.3(c), as the case may be.  Written notice to the
Indemnifying Party of the existence of a Non-Third Party Claim shall be given by
the Indemnified Party promptly after the Indemnified Party becomes aware of the
potential claim; provided, however, that the Indemnified Party shall not be
foreclosed from seeking indemnification pursuant to this Section 5.3 by any
failure to provide such prompt notice of the existence of a Non-Third Party
Claim to the Indemnifying Party except and only to the extent that the
Indemnifying Party actually incurs an incremental out-of-pocket expense or
otherwise has been materially damaged or prejudiced as a result of such.

 

(e)                                  Survival of Indemnity.  Notwithstanding
anything to the contrary in this Article 5, no Indemnified Party shall have any
right to indemnification with respect to any matter as to which formal notice
satisfying the requirements of Section 5.3(d)(i) or Section 5.3(d)(iv) shall not
have been provided by the Indemnified Party to the Indemnifying Party prior to
the expiration of the survival period set forth in Section 5.3(a).  Any matter
as to which a claim has been asserted by formal notice pursuant to
Section 5.3(d) and within the time limitation applicable by reason of the
immediately preceding sentence that is pending or unresolved at the end of any
applicable limitation period under this Section 5.3 or applicable law shall
continue to be covered by this Section 5.3 notwithstanding any applicable statue
of limitations (which the parties hereby waive) until such matter is finally
terminated or otherwise resolved by the parties under this Agreement or by a
court of competent jurisdiction and any amounts payable hereunder are finally
determined and paid.

 

(f)                                    Minimum and Maximum Losses.  No party
shall have any right to seek indemnification under this Agreement for any
inaccuracy in or breach of any representation or warranty made in or pursuant to
this Agreement or in any other agreement, certificate or document executed in
connection herewith or for the breach or nonperformance of the covenants or
other agreements made in or pursuant to this Agreement until Losses of such
party exceed $25,000, after which time only the aggregate amount of such losses
in excess of $25,000 shall be recoverable in accordance with the terms hereof. 
No party shall have the right to recover Losses in excess of $6,600,000
hereunder.  Notwithstanding the foregoing provisions of this sub-section (f),
the Shareholders shall only be liable for Losses (regardless of whether covered
by insurance) that Cardinal or Wilson/Bennett sustains as a result of a breach
of Section 3.1(g)(2) or 3.1(h)(5) that exceed $3,000,000 in aggregate and are no
more than $6,600,000 in aggregate.

 

ARTICLE 6

 

Conditions to the Share Exchange

 

6.1                                 Conditions to Each Party’s Obligations to
Effect the Share Exchange.  The respective obligations of each of Cardinal and
Wilson/Bennett to effect the Share Exchange and the other transactions
contemplated by this Agreement shall be subject to the fulfillment or waiver at
or prior to the Effective Date of the following conditions:

 

26

--------------------------------------------------------------------------------


 

(a)                                  Regulatory Approvals.  This Agreement and
the Plan of Share Exchange shall have been approved, if required, by the Board
of Governors of the Federal Reserve System and the Virginia State Corporation
Commission, and any other regulatory authority whose approval is required for
consummation of the transactions contemplated hereby, and such approvals shall
not have imposed any condition or requirement which would so materially
adversely impact the economic or business benefits of the transactions
contemplated by this Agreement as to render inadvisable the consummation of the
Share Exchange in the reasonable opinion of the Board of Directors of Cardinal
or Wilson/Bennett.

 

(b)                                 Opinions of Counsel.  Wilson/Bennett shall
have delivered to Cardinal and Cardinal shall have delivered to Wilson/Bennett
opinions of counsel, dated as of the Effective Date, as to such matters as they
may each reasonably request with respect to the transactions contemplated by
this Agreement and in a form reasonably acceptable to each of them.

 

(c)                                  Legal Proceedings.  Neither Cardinal nor
Wilson/Bennett shall be subject to any order, decree or injunction of a court or
agency of competent jurisdiction which enjoins or prohibits the consummation of
the Share Exchange.

 

(d)                                 Employment Agreement.  Cardinal and John W.
Fisher shall have entered into the Employment Agreement attached hereto as
Exhibit I.

 

6.2                                 Conditions to Obligations of Cardinal.  The
obligations of Cardinal to effect the Share Exchange shall be subject to the
fulfillment or waiver at or prior to the Effective Date of the following
additional conditions:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties contained herein of the Shareholders and
Wilson/Bennett shall be true and correct as of the date of this Agreement and
upon the Effective Date with the same effect as though all such representations
and warranties had been made on the Effective Date, except (i) for any such
representations and warranties made as of a specified date, which shall be true
and correct as of such date, (ii) as expressly contemplated by this Agreement,
or (iii) for representations and warranties the inaccuracies of which relate to
matters that, individually or in the aggregate, do not materially adversely
affect the Share Exchange and the other transactions contemplated by this
Agreement, and Cardinal shall have received a certificate or certificates signed
by the Chief Executive Officer and Chief Financial Officer of Wilson/Bennett
dated the Effective Date, to such effect.

 

(b)                                 Performance of Obligations.  Wilson/Bennett
shall have performed in all material respects all obligations required to be
performed by it under this Agreement prior to the Effective Date, and Cardinal
shall have received a certificate signed by the Chief Executive Officer of
Wilson/Bennett to that effect.

 

(c)                                  Client Consents.  Clients of Wilson/Bennett
representing at least seventy-five percent (75%) of Assets Under Management
shall have Consented to the Share Exchange.

 

27

--------------------------------------------------------------------------------


 

(d)                                 Life Insurance.  Wilson/Bennett shall have
obtained, at Cardinal’s expense, a term life insurance policy on the life of
John W. Fisher in an amount of no less than $3,000,000, which shall be renewable
annually for at least five years.  Cardinal shall be the sole beneficiary under
such policy and the annual cost of such policy shall not exceed $10,000.

 

(e)                                  Shareholder Vote.  Each Shareholder shall
have voted all of his shares of Wilson/Bennett Stock in favor of the Share
Exchange.

 

6.3                                 Conditions to Obligations of
Wilson/Bennett.  The obligations of Wilson/Bennett to effect the Share Exchange
shall be subject to the fulfillment or waiver at or prior to the Effective Date
of the following additional conditions:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties contained herein of Cardinal shall be true
and correct as of the date of this Agreement and upon the Effective Date with
the same effect as though all such representations and warranties had been made
on the Effective date, except (i) for any such representations and warranties
made as of a specified date, which shall be true and correct as of such date,
(ii) as expressly contemplated by this Agreement, or (iii) for representations
and warranties the inaccuracies of which relate to matters that, individually or
in the aggregate, do not materially adversely affect the Share Exchange and the
other transactions contemplated by this Agreement, and Wilson/Bennett shall have
received a certificate or certificates signed by the Chief Executive Officer and
Chief Financial Officer of Cardinal dated the Effective Date, to such effect.

 

(b)                                 Performance of Obligations.  Cardinal shall
have performed in all material respects all obligations required to be performed
by it under this Agreement prior to the Effective Date, and Wilson/Bennett shall
have received a certificate signed by Chief Executive Officer of Cardinal to
that effect.

 

ARTICLE 7

 

Termination

 

7.1                                 Termination.  Notwithstanding any other
provision of this Agreement, this Agreement may be terminated and the Share
Exchange abandoned at any time prior to the Effective Date:

 

(a)                                  By the mutual consent in writing of the
parties hereto.

 

(b)                                 By Cardinal or Wilson/Bennett (i) in the
event of a material breach by the other party of any covenant or agreement
contained in this Agreement, or (ii) in the event of an inaccuracy of any
representation or warranty of the other party contained in this Agreement, which
inaccuracy would provide the nonbreaching party the ability to refuse to
consummate the Share Exchange under the applicable standard set forth in
Section 6.2(a) in the case of Cardinal and

 

28

--------------------------------------------------------------------------------


 

Section 6.3(a) in the case of Wilson/Bennett; and, in the case of (i) or (ii),
if such breach or inaccuracy has not been cured by the earlier of 30 days
following written notice of such breach to the party committing such breach or
the Effective Date.

 

(c)                                  At any time prior to the Effective Date, by
Cardinal or Wilson/Bennett in writing, if any of the conditions precedent to the
obligations of the other party to consummate the transactions contemplated
hereby cannot be satisfied or fulfilled prior to the Share Exchange Closing, and
the party giving the notice is not in breach of any of its representations,
warranties, covenants or undertakings herein.

 

(d)                                 At any time, by either party hereto in
writing, if any of the applications for prior approval referred to in
Section 6.1(a) are denied, and the time period for appeals and requests for
reconsideration has run.

 

(e)                                  At any time following July 31, 2005, by
either party hereto in writing, if the Effective Date has not occurred by the
close of business on such date, and the party giving the notice is not in breach
of any of its representations, warranties, covenants or undertakings herein.

 

7.2                                 Effect of Termination.  In the event of the
termination of this Agreement and the Share Exchange pursuant to Section 7.1,
this Agreement shall become void and have no effect, except that (i) the last
sentence of Section 4.2 and all of Section 7.4 shall survive any such
termination and (ii) a termination pursuant to Section 7.1(b) shall not relieve
or release the breaching party from any liability for an uncured breach of the
covenant, agreement, understanding, representation or warranty giving rise to
such termination.

 

7.3                                 Survival of Representations, Warranties and
Covenants.  All representations, warranties and covenants in this Agreement
shall survive the Effective Date.

 

7.4                                 Expenses.  Each of the parties shall bear
and pay all costs and expenses incurred by it or on its behalf in connection
with the transactions contemplated herein, including fees and expenses of its
own consultants, investment bankers, accountants and counsel.

 

ARTICLE 8

 

General Provisions

 

8.1                                 Entire Agreement.  This Agreement contains
the entire agreement among Cardinal, Surviving Corporation and Wilson/Bennett
with respect to the Share Exchange and the related transactions and supersedes
all prior arrangements or understandings with respect thereto.

 

8.2                                 Waiver and Amendment.  Any term or provision
of this Agreement may be waived in writing at any time by the party which is
entitled to the benefits thereof, and this

 

29

--------------------------------------------------------------------------------


 

Agreement may be amended or supplemented by written instructions duly executed
by the parties hereto at any time, except statutory requirements and requisite
approvals of regulatory authorities.

 

8.3                                 Descriptive Headings.  Descriptive headings
are for convenience only and shall not control or affect the meaning and
construction of any provisions of this Agreement.

 

8.4                                 Governing Law.  Except as otherwise required
or indicated herein, this Agreement shall be construed and enforced according to
the laws of the Commonwealth of Virginia.

 

8.5                                 Notices.  All notices or other
communications which are required or permitted hereunder shall be in writing and
sufficient if delivered personally or sent by registered or certified mail,
postage prepaid, addressed as follows:

 

If to Cardinal:

 

Bernard H. Clineburg

8270 Greensboro Drive, Suite 500

McLean, VA 22102

(Tel. 703- 584-3444

Mobile: (703) 403-0700

Bus Fax: (703) 584-3435

E-mail: bernard.clineburg@cardinalbank.com

 

Copy to:

 

Wayne A. Whitham, Jr.

Williams, Mullen, Clark & Dobbins

1021 East Cary Street

P.O. Box 1320

Richmond, VA 23210-1320

(Tel. 804-783-6473)

E-mail: wwhitham@williamsmullen.com

 

If to Wilson/Bennett:

 

John W. Fisher

201 N. Union Street, #230

Alexandria, VA 22314

(Tel. (703) 837-0150)

E-mail: jackfisher@wilsonbennett.net

 

30

--------------------------------------------------------------------------------


 

Copy to:

 

Janis Orfe

8280 Greensboro Dr., Suite 601

McLean, VA 22102

(Tel. 703-848-4220)

E-mail: jolaw@erols.com

 

8.6                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
such counterparts together shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts by their duly authorized officers and their corporate seals to
be affixed hereto, all as of the dates first written above.

 

 

 

Cardinal Financial Corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Bernard H. Clineburg

 

 

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Robert A. Cern

 

 

 

 

Executive Vice President

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

Wilson/Bennett Capital Management, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

John W. Fisher, President

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

 

Secretary

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

Each of the undersigned hereby agrees that he has made the representations and
warranties set forth in Section 3.1 to induce Cardinal to enter into and perform
this Agreement and that he is personally bound by the provisions of 5.3 of this
Agreement.  Each Shareholder also agrees that he will vote all of his shares of
Wilson/Bennett Stock in favor of the Share Exchange.  By his signature hereto,
Fisher, further, hereby waives any right he may have under Cardinal’s articles
of incorporation to be indemnified by Cardinal against any liability to Cardinal
that arises under this Agreement.

 

 

/s/

 

 

John W. Fisher

 

 

 

 

 

 

 

 

/s/

 

 

James B. Moloney

 

 

32

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PLAN OF SHARE EXCHANGE

OF

WILSON/BENNETT CAPITAL MANAGEMENT, INC.

AND

CARDINAL FINANCIAL CORPORATION

 

Pursuant to this Plan of Share Exchange, Wilson/Bennett Capital
Management, Inc., a Virginia corporation (“Wilson/Bennett”), shall become a
wholly-owned subsidiary of Cardinal Financial Corporation (“Cardinal”), a
Virginia corporation pursuant to a share exchange under Section 13.1-717 of the
Virginia Stock Corporation Act.

 

The term “Fair Market Value”, with respect to shares of Cardinal Common Stock,
shall mean the average closing sale price on the Nasdaq National Market for
sales of Cardinal Common Stock for the twenty (20) days on which Cardinal Common
Stock trades immediately preceding the fifth day before the Share Exchange
Closing, adjusted, if necessary, for any stock split or stock dividend, during
such twenty (20) day period; provided, however, that if such average is less
than $9.00, Fair Market Value shall mean $9.00 and if such average is greater
than $11.00, Fair Market Value shall mean $11.00.  The preceding floor and
ceiling prices shall be adjusted for any stock split or stock dividend that
occurs after April 22, 2005 and prior to the Effective Date.

 

ARTICLE I

 

1.1                                 The Share Exchange.  Subject to the terms
and conditions of the Agreement and Plan of Share Exchange, dated as of
April     , 2005 between Wilson/Bennett and Cardinal, at the Effective Date,
Wilson/Bennett shall become a wholly-owned subsidiary of Cardinal through the
exchange of each outstanding share of stock of Wilson/Bennett for cash and
shares of the common stock of Cardinal in accordance with Section 2.1 of this
Plan of Share Exchange and pursuant to Section 13.1-717 of the Virginia Stock
Corporation Act (the “Share Exchange”).  At the Effective Date, the Share
Exchange shall have the effect as provided in Section 13.1-721 of the Virginia
Stock Corporation Act.

 

1.2                                 Articles of Incorporation and Bylaws.  The
Articles of Incorporation and Bylaws of Cardinal in effect immediately prior to
the consummation of the Share Exchange shall remain in effect following the
Effective Date until otherwise amended or repealed.

 

A-1

--------------------------------------------------------------------------------


 

ARTICLE 2

 

2.1                                 Conversion of Shares.  (a)  Upon, and by
reason of the Share Exchange becoming effective pursuant to the issuance of a
Certificate of Share Exchange by the Virginia State Corporation Commission each
share of Wilson/Bennett Class A Stock and Class B Stock issued and outstanding
on the Effective Date shall be exchanged for a pro rata share of (y) shares of
Cardinal Common Stock with a Fair Market Value of Five Million Five Hundred
Thousand Dollars ($5,500,000.00) and (z) One Million One Hundred Thousand
Dollars ($1,100,000.00) in cash, subject to the adjustments described in
Sections 2.1(b) and 2.1(c).

 

(b)                                 If the tangible net worth of Wilson/Bennett
on the Effective Date is less than $42,000, the value of the exchange
consideration described in Section 2.1(a) shall be reduced by $1.00 for every
dollar of the deficiency.  If the tangible net worth of Wilson/Bennett on the
Effective Date exceeds $42,000, the value of the exchange consideration shall be
increased by $1.00 for every dollar of such excess.  Cardinal shall have the
right after the Effective Date to audit the net worth of Wilson/Bennett as of
the Effective Date.  The exchange consideration shall be retroactively adjusted
if such audit discloses any error or inaccuracy in the balance sheet of
Wilson/Bennett on the Effective Date.  Any such adjustment shall be settled by a
cash payment to or by the Shareholders.  The parties intend that this
subsection operate such that the net income of Wilson/Bennett, computed
according to generally accepted accounting principles, earned with respect to
services performed by it before the Effective Date shall be paid out to the
shareholders, as long as such payments do not reduce the tangible net worth of
Wilson/Bennett to less than $42,000.  For purposes of this Section 2.1(b),
accounts receivable are included in tangible net worth.

 

(c)                                  If at the Effective Date, clients of
Wilson/Bennett representing more than ten percent (10%) of Assets Under
Management shall have terminated or notified Wilson/Bennett of an intent to
terminate Investment Contracts, the exchange consideration described in
Section 2.1 shall be reduced.  The reduced exchange consideration shall be
calculated by multiplying $6,600,000 by a fraction, the numerator of which is
one hundred percent (100%) minus the percentage of Assets Under Management held
by clients who have terminated or given notice of an intent to terminate
Investment Contracts and the denominator of which is 90%.

 

(d)                                 If the exchange consideration described in
Section 2.1(a) is adjusted pursuant to Section 2.1(b) or 2.1(c), the adjustment
shall be to the cash portion of the exchange consideration and not to the
aggregate Fair Market Value of the shares of Cardinal Common Stock to be issued.

 

(e)                                  Shares of Wilson/Bennett Class A Stock and
Class B Stock issued and outstanding shall, by virtue of the Share Exchange,
continue to be issued and outstanding shares and shall be held by Cardinal.

 

A-2

--------------------------------------------------------------------------------


 

ARTICLE 3

 

3.1                                 Manner of Conversion.  As promptly as
practicable after the Effective Date, Cardinal shall cause its stock transfer
agent, acting as the exchange agent (“Exchange Agent”), to send to each former
shareholder of record of Wilson/Bennett immediately prior to the Effective Date
transmittal materials for use in exchanging such shareholder’s certificates of
Wilson/Bennett Class A Stock and Class B. Stock for the consideration set forth
in Section 3.1 above and Section 3.3 below.  Any fractional share checks which a
Wilson/Bennett shareholder shall be entitled to receive in exchange for such
shareholder’s shares of Wilson/Bennett Class A Stock and Class B, and all
dividends paid on any shares of Cardinal Common Stock that such shareholder
shall be entitled to receive prior to the delivery to the Exchange Agent of such
shareholder’s certificates representing all of such shareholder’s shares of
Wilson/Bennett Class A Stock and Class B Stock will be delivered to such
shareholder only upon delivery to the Exchange Agent of the certificates
representing all of such shares (or indemnity satisfactory to Cardinal and the
Exchange Agent, in their judgment, if any of such certificates are lost, stolen
or destroyed).  No interest will be paid on any such fractional share checks or
dividends to which the holder of such shares shall be entitled to receive upon
such delivery.

 

3.2                                 Fractional Shares.  Cardinal shall issue
cash in lieu of fractional shares.  Cardinal will pay the value of such
fractional shares in cash on the basis of the Fair Market Value per share of
Cardinal Common Stock.

 

3.3                                 Dividends.  No dividend or other
distribution payable to the holders of record of Cardinal Common Stock at or as
of any time after the Effective Date shall be paid to the holder of any
certificate representing shares of Wilson/Bennett Class A Stock or Class B Stock
issued and outstanding at the Effective Date until such holder physically
surrenders such certificate for exchange as provided in Section 3.2, promptly
after which time all such dividends or distributions shall be paid (without
interest).

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of April     ,
2005, is made between Cardinal Financial Corporation, a Virginia corporation
(the “Company”), John W. Fisher (“Fisher”) and James B. Moloney (“Moloney”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Wilson/Bennett Capital Management, Inc., a Virginia
corporation (“Wilson/Bennett”), entered into an Agreement and Plan of Share
Exchange dated April     , 2005 (the “Share Exchange Agreement”), pursuant to
which the Company acquired Wilson/Bennett; and

 

WHEREAS, pursuant to the Share Exchange Agreement, Fisher and Moloney, as the
sole shareholders of Wilson/Bennett (collectively, the Shareholders”), acquired
an aggregate of                      shares of Common Stock (as hereinafter
defined); and

 

WHEREAS, the Company has agreed to enter into this Agreement to provide certain
registration rights to the Shareholders in order to facilitate the distribution
of the shares of Common Stock acquired by them pursuant to the Share Exchange
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company and the Shareholders hereby agree as follows:

 

ARTICLE I

 

Definitions

 

Except as otherwise specified herein, capitalized terms used in this Agreement
shall have the respective meanings assigned to such terms in the Share Exchange
Agreement.  For purposes of this Agreement, the following terms have the
following meanings:

 

(a)                                  “Affiliate” shall have the meaning ascribed
to such term in Rule 12b-2 under the Exchange Act as in effect on the date of
this Agreement.

 

(b)                                 “Blue Sky Filing” shall mean a filing made
in connection with the registration or qualification of the Registrable Shares
under a particular state’s securities or blue sky laws.

 

(c)                                  “Common Stock” shall mean the Common Stock,
par value $1.00 per share, of the Company.

 

H-1

--------------------------------------------------------------------------------


 

(d)                                 “Effective Period,” with respect to the
Registrable Shares, shall mean the period from the date of effectiveness of the
Registration Statement relating to the Registrable Shares under Section 2.2
below to the date that is two years from the date of such effectiveness;
provided, that, for each Holdback Period required by the Company under
Article III of this Agreement and for each Discontinuance Period (as defined in
Section 2.4(k) below), the Effective Period shall be extended by the number of
days during which the applicable Holdback Period or Discontinuance Period was in
effect.

 

(e)                                  “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(f)                                    “Nasdaq” shall mean the Nasdaq Stock
Market.

 

(g)                                 “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act as in effect on the date of this Agreement,
and shall include, without limitation, corporations, partnerships, limited
liability companies and trusts.

 

(h)                                 “Prospectus” shall mean the prospectus
included in a Registration Statement (including a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Shares covered by such
Registration Statement, and all other amendments and supplements to such
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in any such prospectus.

 

(i)                                     “Registrable Shares” shall mean the
shares of Common Stock that the Shareholders acquired from the Company pursuant
to the Share Exchange Agreement and such additional shares of Common Stock that
the Company may issue with respect to such shares pursuant to any stock splits,
stock dividends, recapitalizations, restructurings, reclassifications or similar
transactions.

 

(j)                                     “Registration Statement” shall mean a
registration statement of the Company under the Securities Act that covers the
resale of the Registrable Shares pursuant to the terms of this Agreement,
including the related Prospectus, all amendments and supplements to such
registration statement, including pre- and post-effective amendments, all
exhibits thereto and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

(k)                                  “SEC” shall mean the Securities and
Exchange Commission.

 

(l)                                     “Securities Act” shall mean the
Securities Act of 1933, as amended.

 

H-2

--------------------------------------------------------------------------------


 

ARTICLE II

 

Registration of Securities

 

Section 2.1.                                Securities Subject to this
Agreement.  The securities entitled to the benefits of this Agreement are the
Registrable Shares.  For the purposes of this Agreement, one or more of the
Registrable Shares will no longer be subject to this Agreement when and to the
extent that (i) a Registration Statement covering such Registrable Shares has
been declared effective under the Securities Act and such Registrable Shares
have been sold pursuant to such effective Registration Statement, (ii) such
Registrable Shares are distributed to the public pursuant to Rule 144 under the
Securities Act, (iii) such Registrable Shares shall have been otherwise
transferred or disposed of, new certificates therefor not bearing a legend
restricting further transfer or disposition shall have been delivered by the
Company and, at such time, subsequent transfer or disposition of such securities
shall not require registration or qualification of such Registrable Shares under
the Securities Act or any similar state law then in force, or (iv) such
Registrable Shares have ceased to be outstanding.

 

Section 2.2.                                Demand Registration.

 

(a)                                  The Shareholders shall have the right to
make one written request to the Company for the registration of Registrable
Shares subject to this Agreement that are beneficially owned by the Shareholders
at the time of the request, subject to the following provisions:

 

(1)                                  The maximum number of Registrable Shares
that may be included in such written request shall be one-third of such shares;
provided, however, that, in the event that (i) a Change of Control (as defined
below) has occurred with respect to the Company or (ii) the Company’s employment
of Bernard H. Clineburg as its the chief executive officer has terminated for
any reason, such maximum number shall be all of such shares.

 

(2)                                  For purposes of this Section 2.2, a Change
of Control occurs if (i) any person, including a “group” as defined in
Section 13(d)(3) of the Exchange Act becomes the owner or beneficial owner of
Common Stock having 40% or more of the combined voting power of the then
outstanding Common Stock that may be cast for the election of the Company’s
directors other than a result of an issuance of securities initiated by the
Company, or open market purchases approved by the Company’s Board of Directors,
as long as the majority of the Board of Directors approving the purchases is a
majority at the time that the purchases are made; or (ii) as the direct or
indirect result of, or in connection with, a tender or exchange offer, a merger
or other business combination, a sale of assets, a contested election of
directors, or any combination of these events, the persons who were directors of
the Company before such events cease to constitute a majority of the Company’s
Board of Directors, or any successor’s board, within two years of the last of
such transactions.  For purposes of Section 2.2(a)(1) above, a Change of Control
occurs on the date on which an event described in (i) or (ii) above occurs.  If
a Change of Control occurs on account of a series of transactions or events, the
Change of Control occurs on the date of the last of such transactions or events.

 

H-3

--------------------------------------------------------------------------------


 

(3)                                  The maximum number of Registrable Shares
subject to this Section 2.2(a) shall be subject to adjustment in the event that
the Company issues additional shares with respect to such shares pursuant to any
stock splits, stock dividends, recapitalizations, restructurings,
reclassifications or similar transactions.

 

(b)                                 The Shareholders shall have the right to
make one additional request to the Company for the registration of Registrable
Shares subject to this Agreement that are beneficially owned by the Shareholders
at the time of the request, provided that the Shareholders have previously made
a request under Section 2.2(a) above and subsequent to that request either (i) a
Change of Control (as defined below) has occurred with respect to the Company or
(ii) the Company’s employment of Bernard H. Clineburg as its the chief executive
officer has terminated for any reason.  The maximum number of Registrable Shares
that may be included in such additional request shall be all of the Registrable
Shares, less any shares included in the prior request made under
Section 2.2(a) above.

 

(c)                                  The Company shall have the option to
purchase the shares of Common Stock covered by a request under either
Section 2.2(a) or (b) above directly from the Shareholders.  In order to
exercise this option, the Company shall provide the Shareholders with written
notice of its intention to do so to the Shareholders within 10 days of the
receipt of such request.  The purchase of such shares by the Company shall be
completed with 30 days of the receipt of such request, and the purchase price
for the shares shall be the average closing sale price on Nasdaq for sales of
shares of Common Stock for the 20 days on which shares of Common Stock trade
immediately preceding the fifth day before the date of such written notice from
the Company, adjusted, if necessary, for any stock split or stock dividend,
during such twenty (20) day period.

 

(d)                                 Upon the receipt of a request described in
Section 2.2(a) or (b) above, and to the extent that the Company has not
exercised the option set forth in Section 2.2(c) above, the Company shall
(i) within 45 days of such request, file a Registration Statement with the SEC
under the Securities Act to register the resale of the Registrable Shares as set
forth in such request and (ii) use its best efforts to cause such Registration
Statement to become effective as soon as practicable after the filing thereof
with the SEC.  On or before the Closing Date, the Company shall have listed on
Nasdaq, on a when issued basis, the Registrable Shares (except to the extent
that such Registrable Shares have been listed previously).

 

(e)                                  The Company shall use its best efforts to
maintain the effectiveness of the Registration Statement relating to the
Registrable Shares, and maintain the listing of such shares, as applicable, on
Nasdaq or any exchange or automated interdealer quotation system on which the
Common Stock is then listed or quoted, during the Effective Period.

 

(f)                                    The Company shall not be obligated to
register any of the Registrable Shares held by an Affiliate of the Shareholders.

 

H-4

--------------------------------------------------------------------------------


 

Section 2.3.                                Registration Procedures.  In order
to comply with the requirements of Section 2.2 above, the Company will:

 

(a)                                  prepare and file with the SEC a
Registration Statement covering the Registrable Shares on Form S-3, if the
Company is eligible to use such form, or such other form or forms for which the
Company then qualifies and that counsel for the Company shall deem appropriate,
and which form shall be available for the sale of the Registrable Shares on a
delayed or continuous basis in accordance with Rule 415 under the Securities Act
(or any successor rule); provided, however, that the methods of distribution
permitted by such Registration Statement shall not include underwritten
offerings.

 

(b)                                 prepare and file with the SEC pre- and
post-effective amendments to the Registration Statement and such amendments and
supplements to the Prospectus used in connection therewith as may be required by
the rules, regulations or instructions applicable to the registration form
utilized by the Company, or by the Securities Act or the rules and regulations
thereunder, and cause the Prospectus as so supplemented to be filed pursuant to
Rule 424 under the Securities Act, and otherwise comply with the provisions of
the Securities Act with respect to the disposition of the Registrable Shares;

 

(c)                                  furnish to the Shareholders such number of
copies of the Registration Statement and each pre- and post-effective amendment
thereto, any Prospectus or Prospectus supplement and each amendment thereto and
such other documents as the Shareholders may reasonably request in order to
facilitate the transfer or disposition of the Registrable Shares by the
Shareholders;

 

(d)                                 make such Blue Sky Filings, if necessary, to
register or qualify the Registrable Shares under such state securities or blue
sky laws of such jurisdictions as the Shareholders may reasonably request, and
do any and all other acts that may be reasonably necessary or advisable to
enable the Shareholders to consummate the transfer or disposition in such
jurisdictions of the Registrable Shares, except that the Company shall not for
any such purpose be required (i) to qualify generally to do business as a
foreign corporation in any jurisdiction where, but for the requirements of this
Section 2.3(d), it would not be obligated to be so qualified, (ii) to subject
itself to taxation in any such jurisdiction, or (iii) to consent to general
service of process in any such jurisdiction;

 

(e)                                  notify the Shareholders, at any time when a
Prospectus is required to be delivered under the Securities Act with respect to
one or more of the Registrable Shares, of the Company’s becoming aware that a
Prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and prepare and
furnish to the Shareholders a reasonable number of copies of an amendment to
such Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Shares, such Prospectus shall not include an
untrue statement of a

 

H-5

--------------------------------------------------------------------------------


 

material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(f)                                    notify the Shareholders

 

(1)                                  when any Prospectus or Prospectus
supplement or pre- or post-effective amendment has been filed, and, with respect
to the Registration Statement or any post-effective amendment, when such
Registration Statement or post-effective amendment has become effective;

 

(2)                                  of any request by the SEC or any other
applicable regulatory authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information;

 

(3)                                  of the issuance by the SEC or any other
applicable regulatory authority of any stop order of which the Company or its
counsel is aware suspending the effectiveness of the Registration Statement or
any order preventing the use of a related Prospectus, or the initiation or any
threats of any proceedings for such purpose; and

 

(4)                                  of the receipt by the Company of any
written notification of the suspension of the registration or qualification of
any of the Registrable Shares for sale in any jurisdiction, or the initiation or
any threats of any proceeding for such purpose;

 

(g)                                 make generally available to the Company’s
shareholders, as soon as reasonably practicable, an earnings statement that
shall satisfy the provisions of Section 11(a) of the Securities Act, provided
that the Company shall be deemed to have complied with this Section 2.3(g) if it
has complied with Rule 158 under the Securities Act;

 

(h)                                 provide for the Company’s transfer agent at
the time to serve as transfer agent and registrar for the Registrable Shares
covered by the Registration Statement no later than the effective date of such
Registration Statement;

 

(i)                                     cooperate with the Shareholders to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing the securities to be sold under the
Registration Statement, and enable such securities to be in such denominations
and registered in such names as the Shareholders may reasonably request;

 

(j)                                     provide the Shareholders and any
attorney, accountant or other agent retained by the Shareholders (collectively,
the “Inspectors”) with reasonable access during normal business hours to
appropriate officers of the Company and its subsidiaries to ask questions and to
obtain information that any such Inspector may reasonably request and make
available for inspection all financial and other records, pertinent corporate
documents and properties of any of the Company and its subsidiaries
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility; provided, however, that the
Records that the

 

H-6

--------------------------------------------------------------------------------


 

Company determines, in good faith, to be confidential and that it notifies the
Inspectors in writing are confidential shall not be disclosed to any Inspector
unless such Inspector signs or is otherwise bound by a confidentiality agreement
reasonably satisfactory to the Company; and

 

(k)                                  in the event of the issuance of any stop
order of which the Company or its counsel is aware suspending the effectiveness
of the Registration Statement or any order suspending or preventing the use of
any related Prospectus or suspending the registration or qualification of any
Registrable Shares for sale in any jurisdiction, the Company promptly will use
its best efforts to obtain its withdrawal.

 

The Shareholders shall furnish to the Company in writing such information
regarding the Shareholders and their Affiliates as is required to be disclosed
pursuant to the Securities Act. The Shareholders agree to notify the Company
promptly of any inaccuracy or change in information previously furnished by the
Shareholders to the Company or of the happening of any event in either case as a
result of which the Registration Statement, a Prospectus, or any amendment or
supplement thereto contains an untrue statement of a material fact regarding the
Shareholders or any of their Affiliates or omits to state a material fact
regarding the Shareholders or any of their Affiliates required to be stated
therein or necessary to make the statements therein not misleading and to
furnish promptly to the Company any additional information required to correct
and update any previously furnished information or required so that such
Registration Statement, Prospectus, or amendment or supplement, shall not
contain, with respect to the Shareholders or any of their Affiliates, an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

The Shareholders agree that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 2.3(e) or (k) above,
the Shareholders will forthwith discontinue (and cause any Affiliate to
discontinue) the transfer or disposition of any Registrable Shares pursuant to
the Prospectus relating to the Registration Statement covering such Registrable
Shares until the Shareholders’ receipt of the copies of the amended or
supplemented Prospectus contemplated by Section 2.3(e) or the withdrawal of any
order contemplated by Section 2.3(k), and, if so directed by the Company, the
Shareholders will deliver to the Company all copies, other than permanent file
copies then in the Shareholders’ possession, of the Prospectus covering such
Registrable Shares at the time of receipt of such notice.  The period during
which any discontinuance under this paragraph is in effect is referred to herein
as a “Discontinuance Period.”

 

Section 2.4.                                Registration Expenses.  In
connection with the registration of the Registrable Shares pursuant to
Section 2.2 above, the Company will pay any and all out-of-pocket expenses
incident to the Company’s performance of or compliance with this Agreement,
including, without limitation, (i) all registration and filing fees with the SEC
relating to the Registrable Shares, (ii) all fees and expenses of complying with
state securities or blue sky laws, (iii) all printing and delivery expenses,
(iv) all fees and expenses incurred in connection with the listing of the
Registrable Shares on Nasdaq, or any other exchange or automated interdealer
quotation system as then applicable, (v) the fees and disbursements of the
Company’s

 

H-7

--------------------------------------------------------------------------------


 

counsel and of its independent public accountants, and (vi) the fees and
expenses of any special experts retained by the Company in connection with the
requested registration, and the Shareholders shall pay any and all out-of-pocket
expenses incurred by the Shareholders, including, without limitation, (x) all
fees or disbursements of counsel to the Shareholders and (y) all brokerage
commissions, fees and expenses and all transfer taxes and documentary stamp
taxes, if any, relating to the sale or disposition of the Registrable Shares.

 

ARTICLE III

 

Holdback Period

 

If one or more underwritten public offerings of shares of Common Stock (other
than the Registrable Shares) by the Company occur during the Effective Period,
then, in connection with each such public offering, the Company may require the
Shareholders to refrain from, and the Shareholders will refrain from, selling
any of the Registrable Shares for a period determined by the Company but not to
exceed 120 days (or such lesser period as the Company may require its officers
and directors or other holders of shares of Common Stock to so refrain) (each
such period referred to as a “Holdback Period”) so long as the Company delivers
written notice to the Shareholders of the Company’s requirement of a Holdback
Period and the length of such Holdback Period prior to commencement of the
Holdback Period.

 

ARTICLE IV

 

Indemnification; Contribution

 

Section 4.1.                                Indemnification by the Company.  The
Company will, and hereby agrees to, indemnify and hold harmless, to the fullest
extent permitted by law, and, subject to Section 4.3 below, defend each of
Fisher and Moloney and their respective agents and representatives (each, a
“Company Indemnitee”), against any and all losses, claims, damages, liabilities
and expenses, joint or several, to which they or any of them may become subject
under the Securities Act or any other statute or common law, including any
amount paid in settlement of any action or proceeding, commenced or threatened,
and to reimburse them for any reasonable legal or other expenses incurred by
them in connection with investigating any claims and defending any actions
(collectively, “Losses”), with respect to sales of Registrable Shares under the
Registration Statement, insofar as any Losses arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any pre- or post-effective amendment
thereto or in any Blue Sky Filing, or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Prospectus or any amendment or
supplement thereto, or the omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading;

 

H-8

--------------------------------------------------------------------------------


 

or (iii) any violation of the Securities Act of 1933; provided, however, that
the indemnification agreement contained herein shall not (i) apply to Losses
arising out of, or based upon, any such untrue statement or alleged untrue
statement, or any such omission or alleged omission, if such statement or
omission was made in reliance upon and in conformity with information furnished
in writing to the Company by such Company Indemnitee from time to time
specifically for use in the Registration Statement, the Prospectus or any such
amendment or supplement thereto or any Blue Sky Filing or (ii) inure to the
benefit of any Person, to the extent that any such Loss arises out of such
Person’s failure to send or give a copy of the Prospectus, as the same may be
then supplemented or amended, to the Person asserting an untrue statement or
alleged untrue statement, or omission or alleged omission, at or prior to the
written confirmation of the sale of the Registrable Shares to such Person if
such statement or omission was corrected in the Prospectus or any amendment or
supplement thereto prior to the written confirmation of the sale.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Indemnitee or any other Person and shall
survive the transfer of such securities by such Company Indemnitee.

 

Section 4.2.                                Indemnification by the
Shareholders.  The Shareholders will, and hereby agree to, indemnify and hold
harmless and, subject to Section 4.3 below, defend (in the same manner and to
the same extent as set forth in Section 4.1 above), hold harmless and defend,
the Company and the Company’s officers, directors, employees, agents,
representatives and each other Person, if any, who controls the Company within
the meaning of the Securities Act, with respect to any such untrue statement or
alleged untrue statement in, or any such omission or alleged omission from, the
Registration Statement, any Prospectus, or any amendment or supplement thereto,
if such statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company by the Shareholders from time to
time specifically for use in the Registration Statement, the Prospectus, and any
such amendment or supplement thereto.  Such indemnity shall remain in full force
and effect, regardless of any investigation made by or on behalf of the Company
or any such director, officer or any other Person and shall survive the transfer
of such securities by the Shareholders.  The liability of an indemnifying party
under this Section 4.2 shall be limited to the amount of the net proceeds
received by such indemnifying party upon the resale of any Registrable Shares
pursuant to the Registration Statement creating such liability.

 

Section 4.3.                                Notices of Claims.  Promptly after
receipt by an indemnified party of notice of the commencement of any action or
proceeding involving a claim referred to in Sections 4.1 and 4.2 above, such
indemnified party will give, if a claim in respect thereof is to be made against
an indemnifying party, written notice to the latter of the commencement of such
action, provided that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Article IV, except to the extent that the indemnifying party is
actually prejudiced in any material respect by such failure to give notice.  In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof, jointly with any other indemnifying party similarly

 

H-9

--------------------------------------------------------------------------------


 

notified to the extent that it may wish, with counsel reasonably satisfactory to
such indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of reasonable investigation.  If the
indemnifying party advises an indemnified party that it will contest a claim for
indemnification hereunder, or fails, within 30 days of receipt of any
indemnification notice to notify, in writing, such Person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim in each case at the
indemnifying party’s expense.  In any event, unless and until the indemnifying
party elects in writing to assume and does so assume the defense of any such
claim, proceeding or action, the indemnified party’s reasonable costs and
expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder.  The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party that relates to such
action or claim.  The indemnifying party shall keep the indemnified party fully
informed at all times as to the status of the defense or any settlement
negotiations with respect thereto.  If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense, except that the indemnifying party shall be liable for such reasonable
costs and expenses if, in such indemnified party’s reasonable judgment, a
conflict of interest between such indemnified and indemnifying parties may exist
as described above.  If the indemnifying party does not assume such defense, the
indemnified party shall keep the indemnifying party informed at all times as to
the status of the defense; provided, however, that the failure to keep the
indemnifying party so informed shall not affect the obligations of the
indemnifying party hereunder.  No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its written
consent; provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent.  No indemnifying party shall, without
the written consent of the indemnified party, consent to entry of any judgment
or enter into any settlement that does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
general written release from all liability with respect to such claim or
litigation.

 

Section 4.4.                                Indemnification Payments.  The
indemnification required by this Article IV shall be made by periodic payments
of the amount thereof during the course of the investigation or defense as and
when bills are received or Losses are incurred, subject to the receipt of such
documentary support therefor as the indemnifying party may reasonably request.

 

Section 4.5.                                Contribution.  If the
indemnification provided for in this Article IV is unavailable to or
insufficient to hold harmless a party otherwise entitled to be indemnified
thereunder in respect to any Losses referred to therein, then the parties
required to provide indemnification under this Article IV shall contribute to
the amount paid or payable by such party

 

H-10

--------------------------------------------------------------------------------


 

as a result of Losses in such proportion as is appropriate to reflect the
relative fault of each such indemnifying party in connection with the statements
or omissions that resulted in such Losses. The relative fault of each
indemnifying party shall be determined by reference to whether the untrue
statement or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The Company and the Shareholders agree that it would not be just and equitable
if contributions pursuant to this Section 4.5 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to above in this Section 4.5.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.

 

Section 4.6.                                Other Rights and Liabilities.  The
indemnity and contribution agreements contained herein shall be in addition to
(i) any cause of action or similar right of the indemnified party against the
indemnifying party or others and (ii) any liabilities the indemnifying party may
be subject to pursuant to the law.

 

ARTICLE V

 

Miscellaneous

 

Section 5.1.                                Notices.  Any notices or other
communications required or permitted hereunder shall be sufficiently given if in
writing (including telecopy or similar teletransmission), addressed as follows:

 

If to the Company, to it at:

Cardinal Financial Corporation

 

8270 Greensboro Drive, Suite 500

 

McLean, Virginia 22102

 

Telecopier: (703) 584-3435

 

Attention: Bernard H. Clineburg

 

 

With a copy to:

 

Williams, Mullen, Clark & Dobbins

 

 

1021 East Cary Street, 17th Floor

 

 

Richmond, Virginia 23219

 

 

Telecopier: (804) 783-6507

 

 

Attention: Wayne A. Whitham, Jr., Esquire

 

 

 

If to Fisher, to him at:

 

John W. Fisher

 

 

201 N. Union Street, #230

 

 

Alexandria, Virginia 22314

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

H-11

--------------------------------------------------------------------------------


 

If to Fisher, to him at:

James Bennett Moloney

 

201 N. Union Street, #230

 

Alexandria, Virginia 22314

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) in the case of any notice or communication sent other than
by mail, on the date actually delivered to such address (evidenced, in the case
of delivery by overnight courier, by confirmation of delivery from the overnight
courier service making such delivery, and in the case of a telecopy, by receipt
of a transmission confirmation form or the addressee’s confirmation of receipt),
or (b) in the case of any notice or communication sent by mail, three Business
Days after being sent, if sent by registered or certified mail, with first-class
postage prepaid.  Each of the parties hereto shall be entitled to specify a
different address by giving notice as aforesaid to each of the other parties
hereto.

 

Section 5.2.                                Amendments, Waivers, Etc.  This
Agreement may not be amended, changed, supplemented, waived or otherwise
modified or terminated except by an instrument in writing signed by the Company
and the Shareholders.

 

Section 5.3.                                Successors and Assigns.  Except as
otherwise provided herein, this Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the parties and their respective
successors and assigns, including without limitation in the case of any
corporate party hereto any corporate successor by merger or otherwise; provided
that no party may assign this Agreement without the other party’s prior written
consent.

 

Section 5.4.                                Entire Agreement.  This Agreement
embodies the entire agreement and understanding among the parties relating to
the subject matter hereof and supersedes all prior agreements and understandings
relating to such subject matter.  There are no representations, warranties or
covenants by the parties hereto relating to such subject matter other than those
expressly set forth in this Agreement and the Share Exchange Agreement.

 

Section 5.5.                                Specific Performance.  The parties
acknowledge that money damages are not an adequate remedy for violations of this
Agreement and that any party may, in its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunctive or such other
relief as such court may deem just and proper in order to enforce this Agreement
or

 

H-12

--------------------------------------------------------------------------------


 

prevent any violation hereof and, to the extent permitted by applicable law,
each party waives any objection to the imposition of such relief.

 

Section 5.6.                                Remedies Cumulative.  All rights,
powers and remedies provided under this Agreement or otherwise available in
respect hereof at law or in equity shall be cumulative and not alternative, and
the exercise or beginning of the exercise of any thereof by any party shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

 

Section 5.7.                                No Waiver.  The failure of any party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect hereof at law or in equity, or to insist upon
compliance by any other party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

 

Section 5.8.                                No Third Party Beneficiaries. 
Except as provided in Article IV above, this Agreement is not intended to be for
the benefit of and shall not be enforceable by any Person who or which is not a
party hereto.

 

Section 5.9.                                Consent to Jurisdiction.  Each party
to this Agreement, by its execution hereof, (i) hereby irrevocably submits, and
agrees to cause each of its Affiliates to submit, to the jurisdiction of the
federal courts located in Virginia, and in the event that such federal courts
shall not have subject matter jurisdiction over the relevant proceeding, then of
the state courts located either in Virginia, for the purpose of any Action (as
such term is defined in the Stock Purchase Agreement) arising out of or based
upon this Agreement or relating to the subject matter hereof or the transactions
contemplated hereby, (ii) hereby waives, and agrees to cause each of its
Affiliates to waive, to the extent not prohibited by applicable law, and agrees
not to assert, and agrees not to allow any of its Affiliates to assert, by way
of motion, as a defense or otherwise, in any such Action, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (iii) hereby agrees not to commence or to permit any of its Affiliates to
commence any Action arising out of or based upon this Agreement or relating to
the subject matter hereof other than before one of the above-named courts nor to
make any motion or take any other action seeking or intending to cause the
transfer or removal of any such Action to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or otherwise. 
Each party hereby consents to service of process in any such proceeding in any
manner permitted by Virginia law, as the case may be, and agrees that service of
process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 5.1 above is reasonably calculated to give
actual notice.  Notwithstanding anything contained in this Section 5.9 to the
contrary with respect to the parties’ forum selection, if an Action is filed
against a party to this Agreement, including its Affiliates, by a person who or
which is not a party to this Agreement, an Affiliate of a party to

 

H-13

--------------------------------------------------------------------------------


 

this Agreement, or an assignee thereof (a “Third Party Action”), in a forum
other than the federal district court or a state court located in Virginia, and
such Third Party Action is based upon, arises from, or implicates rights,
obligations or liabilities existing under this Agreement or acts or omissions
pursuant to this Agreement, then the party to this Agreement, including its
Affiliates, joined as a defendant in such Third Party Action shall have the
right to file cross-claims or third-party claims in the Third Party Action
against the other party to this Agreement, including its Affiliates, and even if
not a defendant therein, to intervene in such Third Party Action with or without
also filing cross-claims or third-party claims against the other party to this
Agreement, including its Affiliates.

 

Section 5.10.                         Governing Law.  This Agreement shall be
governed by and construed in accordance with the domestic substantive law of the
Commonwealth of Virginia, without giving effect to any choice or conflict of law
provision or rule that would cause the application of the law of any other
jurisdiction.

 

Section 5.11.                         Name, Captions.  The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not affect the interpretation or construction hereof.

 

Section 5.12.                         Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one instrument.  Each
counterpart may consist of a number of copies each signed by less than all, but
together signed by all, the parties hereto.

 

Section 5.13.                         Expenses.  Each of the parties hereto
shall bear their own expenses incurred in connection with this Agreement and the
transactions contemplated hereby, except that in the event of a dispute
concerning the terms or enforcement of this Agreement, the prevailing party in
any such dispute shall be entitled to reimbursement of reasonable legal fees and
disbursements from the other party or parties to such dispute.

 

Section 5.14.  Severability.  In the event that any provision of this Agreement
would, under applicable law, be invalid or unenforceable in any respect, such
provision shall (to the extent permitted under applicable law) be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable law.  The provisions of this
Agreement are severable, and in the event that any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

 

[SIGNATURES ON NEXT PAGE]

 

H-14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Registration Rights Agreement to be executed, as of the date
first above written by their respective officers thereunto duly authorized.

 

 

CARDINAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Bernard H. Clineburg

 

 

Title:

Chairman, President and
Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOHN W. FISHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAMES B. MOLONEY

 

H-15

--------------------------------------------------------------------------------


 

EXHIBIT I

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Employment Agreement” or the “Agreement”) is
made and entered into as of the        day of              , 2005 by and between
WILSON/BENNETT CAPITAL MANAGEMENT, INC., a Virginia corporation, hereinafter
called the “Corporation”, and JOHN W. FISHER, hereinafter called the “Employee”,
and provides as follows:

 

RECITALS

 

WHEREAS, the Corporation desires to retain the services of Employee on the terms
and conditions set forth herein and, for purpose of effecting the same, the
Board of Directors of the Corporation (the “Board of Directors”) has approved
this Employment Agreement and authorized its execution and delivery on the
Corporation’s behalf to the Employee; and

 

WHEREAS, the Employee is presently the duly elected President and Chief
Executive Officer of the Corporation and, as such, is a key Employee officer of
the Corporation whose continued dedication, availability, advice and counsel to
the Corporation is deemed important to the Board of Directors, the Corporation
and its stockholders; and

 

WHEREAS, the services of the Employee, his experience and knowledge of the
affairs of the Corporation, and his reputation and contacts in the industry are
valuable to the Corporation; and

 

WHEREAS, the Corporation wishes to attract and retain such well-qualified
Employees and it is in the best interests of the Corporation and of the Employee
to secure the continued services of the Employee; and

 

WHEREAS, The Employee owns 90% of the Corporation’s issued and outstanding
common stock; and

 

WHEREAS, contemporaneously with the execution of this Employment Agreement the
Corporation is entering into an Agreement and Plan of Share Exchange, dated
April     , 2005, (the “Share Exchange Agreement”) with Cardinal Financial
Corporation, a Virginia corporation (“Cardinal”) pursuant to which the
Corporation will become a wholly-owned subsidiary of Cardinal (the “Share
Exchange”); and

 

WHEREAS, if the Share Exchange is consummated, Employee, in his capacity as a
shareholder of the Corporation, shall receive consideration with a value of
$5,940,000.00; and

 

WHEREAS, the Corporation and Employee understand and acknowledge that the
execution of this Agreement is a material inducement for Cardinal to enter into
the Share Exchange Agreement;

 

I-1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, to assure the Corporation of the Employee’s continued
dedication, the availability of his advice and counsel to the Board of
Directors, and to induce the Employee to remain and continue in the employ of
the Corporation and for other good and valuable consideration, the receipt and
adequacy whereof each party hereby acknowledges, the Corporation and the
Employee hereby agree as follows:

 

TERMS OF AGREEMENT

 

Section 1.  Employment. (a)     Employee shall be employed as the President and
Chief Executive Officer of the Corporation to perform such services for the
Corporation and/or one or more Affiliates which are customary and appropriate
for a chief executive officer as may be assigned to Employee by the Corporation
from time to time upon the terms and conditions hereinafter set forth.

 

(b)                                 References in this Agreement to services
rendered for the Corporation and compensation and benefits payable or provided
by the Corporation shall include services rendered for and compensation and
benefits payable or provided by any Affiliate.  References in this Agreement to
the “Corporation” also shall mean and refer to each Affiliate for which Employee
performs services.  References in this Agreement to “Affiliate” shall mean any
business entity that, directly or indirectly, through one or more
intermediaries, is controlled by the Corporation.

 

(c)                                  Employee acknowledges that he is entering
into this Agreement on his own free will and that he has had the benefit of the
advice of, and is relying solely upon, independent counsel of his own choice.

 

Section 2.  Term.  The term of this Agreement shall commence on the date hereof
and continue until April 30, 2008 (the “Employment Period”) unless sooner
terminated under the terms of this Agreement.  Beginning on April 30, 2008 and
each April 30 thereafter, the Employment Period and this Agreement and all its
terms and provisions shall be automatically extended for one additional year,
unless prior notice of non-renewal is provided by the Corporation or Employee or
employment under this Agreement is otherwise terminated in accordance with the
provisions of Section 9.

 

Section 3.  Exclusive Service.  Employee shall devote his best efforts and full
time to rendering services on behalf of the Corporation in furtherance of its
best interests. Employee shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct appropriate for the chief executive officer of a
registered investment advisor.

 

I-2

--------------------------------------------------------------------------------


 

Section 4.  Cash Compensation.  (a)     As compensation while employed
hereunder, Employee shall receive a salary at the rate of $200,000 per year,
payable twice monthly.

 

(b)                                 For each calendar year, or part thereof,
Employee shall be entitled to a bonus equal to 10% of the net income of
Wilson/Bennett Capital Management, Inc. if such net income does not exceed
$1,000,000.  If such net income exceeds $1,000,000, Employee’s bonus shall be
$100,000, plus 20% of the amount by which net income exceeds $1,000,000.

 

For 2005 the bonus formula will be annualized.  For example, if the Effective
Date is July 1, 2005, the bonus will be 10% of the net income of the Corporation
for the period from July 1, 2005 to December 31, 2005 if such net income doe not
exceed $500,000.  If such net income exceeds $500,000, the bonus shall be
$50,000, plus 20% of the amount by which net income exceeds $500,000.

 

If this Agreement terminates during a year for any reason other than Cause or
resignation without Good Reason, the bonus for the year will be annualized.  For
example, if this Agreement terminates on July 1 of a year, the bonus will be 10%
of the net income of the Corporation for the period from January 1, through
June 30 if such net income does not exceed $500,000.  If such net income exceeds
$500,000, the bonus shall be $50,000, plus 20% of the amount by which net income
exceeds $500,000.

 

In 2005 annualization shall be based on the ratio of the number of days from the
Effective Date to the end of the year to the number of days in the year.  In the
year Employee’s employment terminates, annualization shall be based on the ratio
of the number of days in the year before the Date of Termination to the number
of days in the year.

 

For purposes of this Section 4(b), net income shall be computed according to
generally accepted accounting principles, consistently applied, but without
deduction for income taxes, amortization of intangible assets or allocations of
indirect overhead.  For purposes of the Agreement, “indirect overhead” will
include expenses paid or incurred by Cardinal or its affiliates that are
allocated to the income statement of the Corporation by Cardinal and that did
not cause Cardinal to incur any incremental cost.  This includes, but is not
limited to,  advertising costs, insurance costs, and officers’ salaries that are
allocated to the Corporation but which would have been incurred irrespective of
whether Cardinal owned the Corporation.  However, if a Cardinal expense is
greater in amount due to its ownership of the Corporation, then such incremental
cost may be deemed direct overhead for purposes of the Agreement.

 

(c)                                  The Corporation shall withhold state and
federal income taxes, social security taxes and such other payroll deductions as
may from time to time be required by law or agreed upon in writing by Employee
and the Corporation.  The Corporation shall also withhold and remit to the
proper party any amounts agreed to in writing by the Corporation and the
Employee for participation in any corporate sponsored benefit plans in which
Employee is a participant and for which a contribution is required.

 

I-3

--------------------------------------------------------------------------------


 

(d)                                 Except as otherwise expressly set forth
hereunder, no compensation shall be paid pursuant to this Agreement in respect
of any month or portion thereof subsequent to any termination of Employee’s
employment by the Corporation.

 

Section 5.  Corporate Benefit Plans.  Employee shall be entitled to participate
in or become a participant in any employee benefit plan maintained by the
Corporation for which he is or will become eligible on such terms as the Board
of Directors may, in its discretion, establish, modify or otherwise change.  On
and after the effective date of the Share Exchange, Employee shall be entitled
to participate in the Cardinal plans, as set forth in Section 5.1 of the Share
Exchange Agreement.  Notwithstanding the above, Employee will not be eligible to
participate in the Cardinal Bank Deferred Compensation Plan.  However on or
after the Effective Date, he will be eligible to participate in an executive
deferred compensation plan that is materially equivalent to the George Mason
Mortgage, LLC Executive Deferred Compensation Plan.

 

Section 6.  Expense Account.  The Corporation shall reimburse Employee for
reasonable and customary business expenses incurred in the conduct of the
Corporation’s business.  Such expenses will include business meals, out-of-town
lodging and travel expenses.  In no event will there be reimbursement for items
which are not reimbursable under Corporation policy.  Employee agrees to timely
submit records and receipts of reimbursable items and agrees that the
Corporation can adopt reasonable rules and policies regarding such
reimbursement.  The Corporation agrees to make prompt payment to the Employee
following receipt and verification of such reports.

 

Section 7.  Personal and Sick Leave.  Employee shall be entitled to the same
personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Corporation.

 

Section 8.  Vacations.  Employee shall be entitled to four (4) weeks of vacation
leave each year, which shall be taken at such time or times as may be approved
by the Corporation and during which Employee’s compensation hereunder shall
continue to be paid.

 

Section 9.  Termination. (a)  Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination, including the Corporation’s
obligations under Section 10 and the Employee’s obligations under Section 11. 
In addition, no termination shall affect any liability or other obligation of
either party which shall have accrued prior to such termination, including, but
not limited to, any liability, loss or damage on account of breach. No
termination of employment shall terminate the obligation of the Corporation to
make payments of any vested benefits provided hereunder or the obligations of
the Employee under Sections 11 and 12.

 

(b)                                 This Agreement shall terminate upon death of
the Employee. The Corporation may terminate Employee’s employment under this
Agreement, after having established the Employee’s disability by giving to the
Employee written notice of its intention to terminate his employment for
disability, and his employment with the Corporation shall terminate effective on

 

I-4

--------------------------------------------------------------------------------


 

the 90th day after receipt of such notice (the “Disability Effective Date”) if
within 90 days after such receipt the Employee shall fail to return to the
full-time performance of the essential functions of his position (and if the
Employee’s disability has been established pursuant to the definition of
“disability” set forth below).  For purposes of this Agreement, “disability”
means either (i) disability which after the expiration of more than 13
consecutive weeks after its commencement is determined to be total and permanent
by a physician selected and paid for by the Corporation or its insurers, and
acceptable to the Employee or his legal representative, which consent shall not
be unreasonably withheld, or (ii) disability as defined in the policy of
disability insurance maintained by the Corporation for the benefit of the
Employee, whichever shall be more favorable to the Employee.  Notwithstanding
any other provision of this Agreement, the Corporation shall comply with all
requirements of the Americans with Disabilities Act, 42 U.S.C. § 12101 et. seq.

 

(c)                                  The Corporation may terminate the
Employee’s employment, in its sole discretion at any time during the Employment
Period, with or without “Cause.”

 

(d)                                 The Employee’s employment may be terminated
by the Employee, in the Employee’s sole discretion at any time during the
Employment Period, with or without “Good Reason.”

 

(e)                                  For purposes of this Agreement,

 

(i)                                     “Cause” shall mean the Employee’s:

 

(A)                              continued willful failure, without Cure (as
defined below), to perform substantially the Employee’s duties with the
Corporation (other than any such failure resulting from incapacity due to
physical or mental illness);

 

(B)                                acts or conduct involving embezzlement,
theft, larceny, fraud, or any other material acts of dishonesty by the Employee
in the performance of the Employee’s duties;

 

(C)                                conviction of, or entrance of a plea of
guilty or nolo contendere to, a felony or any crime by the Employee involving
moral turpitude which crime of moral turpitude is demonstrably injurious to the
Corporation or client relationships;

 

(D)                               acts or conduct which result in the Employee
becoming subject to an order of a governmental agency or other regulatory body
which prevents or materially restricts the Employee in performing the Employee’s
duties hereunder;

 

(E)                                 reporting to work under the influence of
alcohol, narcotics or unlawful controlled substances, or any other material
violation, without Cure (to the extent such other material violation is capable
of Cure), of any Corporation employment policy or procedure or any other
material violation of the Corporation’s employment policy or procedure which has
the potential to subject the Corporation to legal liability;

 

I-5

--------------------------------------------------------------------------------


 

(F)                                 conduct that is demonstrably and materially
injurious to the Corporation without Cure (to the extent such conduct is capable
of Cure); or

 

(G)                                breach of any of the provisions of Section 11
of this Agreement.

 

(ii)                                  “Cure” shall mean, following the giving of
notice of Cause or Good Reason, the Employee or the Corporation, as the case may
be, shall have cured the Cause or Good Reason within thirty (30) days of such
notice having been given.

 

(iii)                               “Good Reason” shall mean a termination by
Employee resulting from a material breach by the Corporation of a material
obligation of the Corporation under this Agreement without Cure.  A breach
described in this clause shall include, but not be limited to:

 

(A)                              a detrimental alteration or failure to comply
with the terms of the Employee’s employment as they relate to the Employee’s
position, responsibilities, reporting and duties, or the compensation and
benefit arrangements applicable to the Employee;

 

(B)                                the failure of the Corporation to obtain an
agreement reasonably satisfactory to the Employee from any successor of the
Corporation to assume and agree to perform this Agreement, as contemplated in
Section 13(b) hereof; or

 

(C)                                any termination of the Employee’s employment
which is not effected pursuant to the terms of this Agreement.

 

(f)                                    Any termination by the Corporation with
or without Cause, or by the Employee with or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto in accordance
with this Section and Section 16 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, and (ii) to
the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.  The failure by the Employee or the
Corporation to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Employee or the Corporation hereunder or preclude the Employee or the
Corporation from asserting such fact or circumstance in enforcing the Employee’s
or the Corporation’s rights hereunder.

 

(g)                                 “Date of Termination” means if the
Employee’s employment is terminated (i) by the Corporation for Cause or by the
Employee for Good Reason, the date that is one day after the last day of the
cure period, if any, (ii) by the Corporation other than for Cause or Disability,
or by the Employee without Good Reason, the date that is 30 days after the date
on

 

I-6

--------------------------------------------------------------------------------


 

which the Corporation or the Employee notifies the Employee or the Corporation,
as applicable, of such termination, and (iii) by reason of death or disability,
the date of death of the Employee or the Disability Effective Date, as the case
may be.

 

Section 10.  Obligations of the Corporation upon Termination.

 

(a)                                  If, during the Employment Period, the
Corporation shall terminate the Employee’s employment other than for Cause,
death or disability or the Employee shall terminate employment for Good Reason,
then the Corporation shall pay to the Employee each month for 12 months
one-twelfth of the Employee’s annual salary, and the amounts set forth below:

 

(i)                                     To the extent not theretofore paid, the
Employee’s accrued salary through the Date of Termination, any bonus for a prior
year that remains unpaid; and

 

(ii)                                  The Employees’ bonus for the year in which
his employment terminates calculated according to Section 4(b).

 

(b)                                 If, during the Employment Period, the
Corporation shall terminate the Employee’s employment for Cause or the Employee
shall terminate his employment without Good Reason, then the Corporation shall
have no further obligation to the Employee; provided the Corporation shall pay
to the Employee, to the extent not theretofore paid, the Employee’s accrued
salary through the Date of Termination and any bonus for the prior year that
remains unpaid; and, provided further, in order that Section 11(c) shall apply
for twelve (12) months following a termination of employment for cause or a
resignation by Employee without Good Reason, the Corporation may, at its option,
pay to the Employee the same amounts at the same times as set forth in
Section 10(a).

 

(c)                                  If, during the Employment Period, the
Employee is terminated due to disability, as defined in Section 9(b) hereof,
then the Corporation shall pay to the Employee in a lump sum in cash within 30
days after the Date of Termination to the extent not theretofore paid, the
Employee’s accrued salary through the Date of Termination and any bonus for a
prior year that remains unpaid.

 

(d)                                 If, during the Employment Period, the
Employee shall die, then the Corporation shall pay to the Employee’s personal
representative in a lump sum in cash within 30 days after the Date of
Termination to the extent not theretofore paid, the Employee’s accrued salary
through the Date of Termination and any bonus for a prior year that remains
unpaid.

 

(e)                                  Notwithstanding anything in this Agreement
to the contrary, if Employee breaches Section 11, Employee will not thereafter
be entitled to receive any further compensation or benefits pursuant to this
Section 10.  All payments to Employee pursuant to Sections 10(a)(ii) and
10(b)(ii) shall be solely in exchange for Employee’s covenants and agreements
set forth in Section 11 and shall not be deemed to be severance payments.

 

I-7

--------------------------------------------------------------------------------


 

(f)(1)  If Employee resigns for any reason within three months after a Change of
Control shall have occurred, or within three months of the date that Bernard H.
Clineburg ceases to serve as the Corporation’s chief executive officer, then on
or before Employee’s last day of employment with the Corporation, the
Corporation shall pay to Employee as compensation for services rendered to the
Corporation a cash amount (subject to any applicable payroll or other taxes
required to be withheld) equal to one hundred fifty percent (150%) of the sum of
the payments received by him under Sections 4(a) and 4(b) in the 12 months that
precede the Date of Termination.  The cash amount required to be paid hereby
shall be paid by the Corporation in equal monthly installments over the eighteen
(18) months succeeding the date of termination, payable on the first day of each
such month.  Payment under this Section 8(f)(1) shall be in lieu of any amount
that is or might be due under Section 10(a).

 

(2)  For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Corporation or Cardinal securities having 50% or more of the
combined voting power of the then outstanding Corporation or Cardinal securities
that may be cast for the election of the Corporation’s or Cardinal’s directors
other than as a result of an issuance of securities initiated by the
Corporation’s or Cardinal’s directors, or open market purchases approved by the
Board of Directors, as long as the majority of the Board of Directors approving
the purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a share exchange or other business combination, a sale of assets, a contested
election of directors, or any combination of these events, the persons who were
directors of the Corporation or Cardinal before such events cease to constitute
a majority of the Corporation’s or Cardinal’s Board, or any successor’s board,
within two years of the last of such transactions.  For purposes of this
Agreement, a Change of Control occurs on the date on which an event described in
(i) or (ii) occurs.  If a Change of Control occurs on account of a series of
transactions or events, the Change of Control occurs on the date of the last of
such transactions or events.

 

(3)  It is the intention of the parties that no payment be made or benefit
provided to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Corporation or the imposition of an excise tax on Employee under
Section 4999 of the Code.  If the independent accountants serving as auditors of
the Corporation on the date of a Change of Control (or any other accounting firm
designated by the Corporation) determine that some or all of the payments or
benefits scheduled under this Agreement, as well as any other payments or
benefits on a Change of Control, would be nondeductible by the Company under
Section 280G of the Code, then the payments scheduled under this Agreement will
be reduced to one dollar less than the maximum amount which may be paid without
causing any such payment or benefit to be nondeductible.  The determination made
as to the reduction of benefits or payments required hereunder by the
independent accountants shall be binding on the parties.  Employee shall have
the right to designate within a reasonable

 

I-8

--------------------------------------------------------------------------------


 

period, which payments or benefits will be reduced; provided, however that if no
direction is received from Employee, the Corporation shall implement the
reductions in its discretion.

 

Section 11.  Confidentiality/Nondisclosure/Noncompetition/Nonsolicitation. 
(a)(i)  The Employee acknowledges:

 

(A)                              The Corporation’s business has been built over
a period of eleven (11) years through the efforts of Employee; and

 

(B)                                That all or substantially all relationships
with the Corporation’s customers are personal to Employee; and

 

(C)                                That it is his intent, if the Share Exchange
is consummated, that the Corporation’s goodwill, including the value of the long
term relationships he has developed with the Corporation’s customers, shall,
indirectly through its ownership of the Corporation, become the property of
Cardinal.

 

(ii)                                  By entering into this Agreement, the
Employee intends:

 

(A)                              To induce the Corporation and Cardinal to enter
into the Share Exchange Agreement; and

 

(B)                                To induce Cardinal to consummate the Share
Exchange.

 

(b)  Employee covenants and agrees that any and all information concerning the
customers, businesses and services of the Corporation of which he has knowledge
or access as a result of his association with the Corporation in any capacity
shall be deemed confidential in nature and shall not, without the prior written
consent of the Corporation, be directly or indirectly used, disseminated,
disclosed or published by Employee to third parties other than in connection
with the usual conduct of the business of the Corporation.  Such information
shall expressly include, but shall not be limited to, information concerning the
Corporation’s asset management methods, other trade secrets, business
operations, business records, customer lists or other customer information. 
Upon termination of employment the Employee shall deliver to the Corporation all
originals and copies of documents, forms, records or other information, in
whatever form it may exist, concerning the Corporation or its business,
customers, products or services.  In construing this provision it is agreed that
it shall be interpreted broadly so as to provide the Corporation with the
maximum protection.  This Section 11(b) shall not be applicable to any
information which, through no misconduct or negligence of Employee, is disclosed
to the public by anyone other than Employee or that Employee, after notifying
the Corporation, is compelled to disclose by legal process.

 

(c)  During the term of this Agreement and throughout any further period that he
is an officer or employee of the Corporation, and for a period of eighteen (18)
months from and after the date that Employee is (for any reason) no longer
employed by the Corporation

 

I-9

--------------------------------------------------------------------------------


 

or for a period of eighteen (18) months from the date of entry by a court of
competent jurisdiction of a final judgment enforcing this covenant in the event
of a breach of Employee, whichever is later, Employee covenants and agrees that
he will not, directly or indirectly, either for himself or as a principal,
agent, employee, employer, stockholder, co-partner or in any other individual or
representative capacity whatsoever provide Competitive Services (as defined in
Section 11(e)) in any state in which Employee has been licensed or registered as
an investment adviser representative or agent of the Corporation at any time
within nine (9) months of the date Employee ceases to be employed by the
Corporation.  Notwithstanding the foregoing, this Section 11(c) shall not apply
during any period after a termination of Employee’s employment in which or for
which he is not receiving compensation under Section 10.

 

This Section 11(c) shall not preclude Employee from merely becoming the holder
of any publicly traded stock, provided Employee does not acquire a stock
interest in excess of 5%.

 

(d)                                 While employed by the Corporation and for
eighteen (18) months after the Employee’s termination of employment with the
Corporation for any reason, the Employee will not, directly or indirectly, on
behalf of the Employee or any other person or entity, solicit or induce, or
attempt to solicit or induce, any person employed by the Corporation during the
two-year period immediately prior to the Employee’s termination, to terminate
his or her relationship with the Corporation and/or to enter into an employment
or agency relationship with the Employee or with any other person or entity with
whom the Employee is affiliated.

 

(e)                                  While employed by the Corporation and for
eighteen (18) months after the Employee’s termination of employment with the
Corporation for any reason, the Employee will not, except to the extent
necessary to carry out his duties as an employee of the Corporation, directly or
indirectly provide Competitive Services (as defined below) to any Customer (as
defined below), directly or indirectly, on behalf of the Employee or any other
person or entity, or solicit or divert away or attempt to solicit or divert away
any Customer of the Corporation for the purpose of selling or providing
Competitive Services, provided the Corporation is then still engaged in the sale
or provision of Competitive Services.

 

(f)(1)                      For purposes of this Agreement, the term “Customer”
means any individual or entity to whom or to which the Corporation provided
Competitive Services within two years of Employee’s Date of Termination (or,
within one year of the Date of Termination, the Corporation had identified as a
prospect for the provision of Competitive Services, and with whom or with which
the Employee had, alone or in conjunction with others, material contact) during
the year immediately prior to the Date of Termination.

 

(2)                                  For purposes of this Agreement, the
Employee shall have had material contact with a person or entity if (i) the
Employee had direct business dealings with the person or entity on behalf of the
Corporation; (ii) the Employee was responsible for supervising or coordinating
the business dealings between the person or entity and the Corporation;
(iii) the Employee was responsible for supervising or coordinating the
identification of such person or

 

I-10

--------------------------------------------------------------------------------


 

entity as a prospective Customer of the Corporation; or (iv) the Employee
obtained trade secrets or confidential information about the person or entity as
a direct result of the Employee’s business involvement with the person or entity
on behalf of the Corporation.

 

(3)                                  For purposes of this Agreement,
“Competitive Services” shall mean acting as an investment adviser, investment
adviser agent or representative, trust officer or employee or in any other
capacity advising others, directly or indirectly, for compensation, as to the
value of securities or as to the advisability of investing in, purchasing or
selling securities.  Notwithstanding the foregoing, the word “securities” as
used in this Section 11(f)(3) shall not include equity securities that are not
registered under the Securities Exchange Act of 1934, unless on or within nine
(9) months prior to the Date of Termination, the Corporation has advised others,
directly or indirectly, for compensation, as to the value of such securities or
as to the advisability of investing in, purchasing or selling such securities as
part of a portfolio of investments.

 

(g)                                 The Employee agrees that the covenants in
this Section 11 are reasonably necessary to protect the legitimate interests of
the Corporation, are reasonable with respect to time and territory and do not
interfere with the interests of the public.  The Employee further agrees that
the descriptions of the covenants contained in this Section 11 are sufficiently
accurate and definite to inform the Employee of the scope of the covenants. 
Finally, the Employee agrees that the consideration set forth in the Share
Exchange Agreement and in this Agreement is full, fair and adequate to support
the Employee’s obligations hereunder and the Corporation’s rights hereunder
before and after the effective date of the Share Exchange.  The Employee
acknowledges that in the event the Employee’s employment with the Corporation is
terminated for any reason, the Employee will be able to earn a livelihood
without violating such covenants.

 

(h)                                 The parties have attempted to limit the
Employee’s right to compete only to the extent necessary to protect the
Corporation from unfair competition.  The parties recognize, however, that
reasonable people may differ in making such a determination.  Accordingly, the
parties intend that the covenants contained in this Section 11 and the subparts
thereof to be completely severable and independent, and any invalidity or
unenforceability of any one or more such covenants will not render invalid or
unenforceable any one or more of the other covenants.  The parties further agree
that, if the scope or enforceability of a covenant contained in this Section 11
or a subpart thereof is in any way disputed at any time, a court or other trier
of fact may modify and reform such provision to substitute such other terms as
are reasonable to protect the Corporation’s legitimate business interests.

 

(i)                                     In the event Employee shall desire to
engage in any activity which Employee believes could breach the covenants in
this Section 11, Employee may give notice of such desired activity to the
Corporation, and the Corporation shall advise Employee in writing, within thirty
(30) days following receipt of such notice, of its determination as to whether
the proposed activity is permissible hereunder, or whether the Corporation is
willing to permit such activity even if the Corporation believes such activity
is not permissible hereunder.

 

I-11

--------------------------------------------------------------------------------


 

(j)                                     The parties intend that the covenants
and restrictions in this Section 11 be enforceable against Employee regardless
of the reason that his employment by the Corporation may terminate and that such
covenants and restrictions shall be enforceable against Employee even if this
Agreement expires after a notice of non-renewal given by Employee or the
Corporation under Section 2.

 

Section 12.  Injunctive Relief, Damages, Etc.  The Employee agrees that, given
the nature of the positions held by Employee with the Corporation, each and
every one of the covenants and restrictions set forth in Section 11 above are
reasonable in scope, length of time and geographic area and are necessary for
the protection of the significant investment of the Corporation in developing,
maintaining and expanding its business. Accordingly, the parties hereto agree
that in the event of any breach by Employee of any of the provisions of
Section 11 that monetary damages alone will not adequately compensate the
Corporation for its losses and, therefore, that it shall be entitled to any and
all legal or equitable relief available to it, specifically including, but not
limited to, injunctive relief, and the Employee shall be liable for all damages,
including actual and consequential damages, costs and expenses, including legal
costs and actual attorneys’ fees, incurred by the Corporation as a result of
taking action to enforce, or recover for any breach of, Section 11, or
incidental to a declaratory judgment action filed by Employee in which the
Company is the prevailing party.  The covenants contained in Section 11 shall be
construed and interpreted in any judicial proceeding to permit their enforcement
to the maximum extent permitted by law.

 

Section 13.  Binding Effect/Successors.  (a)  This Employment Agreement shall be
binding upon and inure to the benefit of the Corporation and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns. Neither this Agreement, nor any of the rights hereunder, shall be
assignable by the Employee or any beneficiary or beneficiaries designated by the
Employee.

 

(b)  The Corporation will require any successor (whether direct or indirect, by
purchase, Share Exchange, consolidation or otherwise) to all or substantially
all of the business and/or assets of the Corporation, or either one of them, by
agreement in form and substance satisfactory to the Employee, to expressly
assume and agree to perform this Agreement in its entirety. Failure of the
Corporation to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Employee to
the compensation described in Section 10(a).

 

Section 14.  Governing Law.  This Employment Agreement shall be subject to and
construed in accordance with the laws of Virginia.

 

Section 15.  Invalid Provisions.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.  Any provision in this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be valid and enforceable to the
fullest extent permitted by law without invalidating or affecting the remaining
provisions hereof,

 

I-12

--------------------------------------------------------------------------------


 

and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 16.  Notices.  Any and all notices, designations, consents, offers,
acceptance or other communications provided for herein shall be given in writing
and shall be deemed properly delivered if delivered in person or by registered
or certified mail, return receipt requested, addressed in the case of the
Corporation to its registered office or in the case of Employee to his last
known address.

 

Section 17.  Litigation.  If litigation shall be brought to challenge, enforce
or interpret any provision of this Agreement, and such litigation ends with
judgment against a party, that party shall indemnify the other for one-half of
its reasonable attorneys’ fees and disbursements incurred in such litigation.

 

Section 18.  Entire Agreement.

 

(a)                                  This Employment Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any and all other agreements, either oral or in writing, among the
parties hereto with respect to the subject matter hereof.

 

(b)                                 This Employment Agreement may be executed in
one or more counterparts, each of which shall be considered an original copy of
this Agreement, but all of which together shall evidence only one agreement.

 

Section 19.  Amendment and Waiver.  This Employment Agreement may not be amended
except in accordance with the Shareholder Agreement by an instrument in writing
signed by or on behalf of each of the parties hereto. No provision of this
Agreement may be waived, except in accordance with the Shareholder Agreement. 
Any such waiver shall be in writing, signed by the Employee and on behalf of the
Corporation by such officer as may be specifically designated by the Board of
Directors.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of any
similar or dissimilar provision or conditions at the same or at any prior or
subsequent time

 

Section 20.  Captions.  The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

 

 

[execution page to follow]

 

I-13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Employment Agreement to be
signed by its duly authorized officer and Employee has hereunto set his hand and
seal on the day and year first above written.

 

 

WILSON/BENNETT CAPITAL MANAGEMENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

(SEAL)

 

 

John W. Fisher

 

 

I-14

--------------------------------------------------------------------------------